       Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 1 of 34




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

CARNEGIE INSTITUTION OF WASHINGTON,

M7D CORPORATION,                           Civil Action No. 1:20-cv-00189-JSR

      Plaintiffs,                          FILED UNDER SEAL

v.

PURE GROWN DIAMONDS, INC.,

IIA TECHNOLOGIES PTE. LTD D/B/A
IIA TECHNOLOGIES,

      Defendants.


CARNEGIE INSTITUTION OF WASHINGTON,

M7D CORPORATION,                           Civil Action No. 1:20-cv-00200-JSR

      Plaintiffs,                          FILED UNDER SEAL

v.

FENIX DIAMONDS LLC,

      Defendant.



MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTIONS TO DISMISS
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 2 of 34



                                                  T A B L E OF C O N T E N TS


I.     I N T R O D U C TI O N ............................................................................................................. 1
II.    F A C T U A L B A C K G R O U N D ............................................................................................ 2
       A.         Pl e a di n gs i n t his A cti o n ......................................................................................... 2
       B.         R el e v a nt Pr os e c uti o n Hist or y of t h e ’ 6 1 0 P at e nt ................................................... 3
                  1.         T h e ’ 2 6 6 A p pli c ati o n f or A n n e ali n g Pr o c ess es ......................................... 3
                  2.         C ar n e gi e’s ’ 1 7 1 A p pli c ati o n a n d R e q u est f or I nt erf er e n c e
                             Pr o c e e di n g .................................................................................................. 4
                  3.         T h e ’ 1 7 1 A p pli c ati o n a n d A c c o m p a n yi n g I nt erf er e n c e R e q u est
                             R e c o g ni z e d i n P T O R e c or d f or t h e ’ 2 6 6 A p pli c ati o n ................................ 4
                  4.         Offi c e A cti o n Dis missi n g I nt erf er e n c e R e q u est ........................................ 5
       C.         R el e v a nt Pr os e c uti o n Hist or y of t h e ’ 1 8 9 P at e nt ................................................... 5
       D.         Fr us h o ur D e p ositi o n ............................................................................................... 6
III.   D E F E N D A N T S’ I N E Q UI T A B L E C O N D U C T A L L E G A TI O N S ................................... 8
       A.         D ef e n d a nts’ Affir m ati v e D ef e ns es of I n e q uit a bl e C o n d u ct ................................... 8
                  1.         All e g ati o ns R e g ar di n g C ar n e gi e’s S u p p os e d D ut y t o C o nt a ct
                             Fr us h o ur B ef or e Fili n g R eiss u e A p pli c ati o n ............................................. 9
                  2.         All e g ati o ns R e g ar di n g C ar n e gi e’s S u p p os e d D ut y t o I nf or m P T O
                             of Pri or I nt erf er e n c e R e q u est a n d C orr es p o n d e n c e wit h Pri or
                             O w n er ......................................................................................................... 9
                  3.         All e g ati o ns R e g ar di n g C ar n e gi e’s S u p p os e d D ut y t o Fil e I n v e nt or
                             D e cl ar ati o ns wit h R eiss u e A p pli c ati o n .................................................... 1 0
                  4.         All e g ati o ns C h ar a ct eri zi n g I nt erf er e n c e D e cl ar ati o n ............................... 1 0
                  5.         All e g ati o ns R e g ar di n g B eli efs of Fr us h o ur a n d Pri or O w n er.................. 1 0
                  6.         All e g ati o ns R e g ar di n g S u p p os e d I m pr o p er C o n d u ct b y C ar n e gi e .......... 1 0
                  7.         All e g ati o ns R e g ar di n g S u p p os e d I m pr o p er C o n d u ct b y Li ..................... 1 1
       B.         D ef e n d a nts’ Affir m ati v e D ef e ns es of I n e q uit a bl e C o n d u ct ................................. 1 1
       C.         C orr es p o n di n g C o u nt er cl ai ms b y P G D a n d F e ni x............................................... 1 2
I V.   L E G A L S T A N D A R D ...................................................................................................... 1 3
       A.         M oti o n t o Dis miss f or F ail ur e t o St at e a Cl ai m u n d er R ul e 1 2( b)( 6) a n d t o
                  Stri k e a n I ns uffi ci e nt D ef e ns e u n d er R ul e 1 2(f) .................................................. 1 3
       B.         S u bst a nti v e L e g al St a n d ar d: H e a v y B ur d e n t o S h o w I n e q uit a bl e C o n d u ct ........ 1 3
       C.         Pl e a di n g St a n d ar d: H ei g ht e n e d R ul e 9( b) R e q uir e m e nts f or I n e q uit a bl e
                  C o n d u ct ................................................................................................................ 1 5



                                                                    -i-
           Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 3 of 34



V.    D E F E N D A N T S F AI L E D T O P R O P E R L Y P L E A D I N E Q UI T A B L E C O N D U C T ...... 1 6
      A.         D ef e n d a nts B as e T h eir D e c e pti v e I nt e nt All e g ati o ns o n N o n e xist e nt
                 O bli g ati o ns ........................................................................................................... 1 6
                 1.         N o o bli g ati o n t o c o nt a ct Fr us h o ur b ef or e C ar n e gi e s o u g ht r eiss u e ......... 1 6
                 2.         N o o bli g ati o n t o i nf or m P T O a b o ut i nt erf er e n c e r e q u est or
                            i n v e nt ors hi p dis p ut e alr e a d y of r e c or d..................................................... 1 7
                 3.         N o o bli g ati o n t o fil e i n v e nt or d e cl ar ati o ns wit h r eiss u e a p pli c ati o n ....... 1 8
      B.         D ef e n d a nts F ail t o Pl e a d F a cts L e a di n g t o A n y I nf er e n c e of D e c e pti v e
                 I nt e nt .................................................................................................................... 1 9
                 1.         N o R e as o n a bl e I nf er e n c e of I n e q uit a bl e C o n d u ct b y C ar n e gi e............... 1 9
                 2.         N o R e as o n a bl e I nf er e n c e of I n e q uit a bl e C o n d u ct b y Li.......................... 2 3
VI.   C O N C L U SI O N ................................................................................................................ 2 5




                                                                   - ii -
              Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 4 of 34


                                                   T A B L E O F A U T H O RI TI E S


                                                                                                                                         P a g e(s)

C   AS ES

As h cr oft v. I q b al ,
     5 5 6 U. S. 6 6 2, 6 7 8 ( 2 0 0 9)................................................................................................... 1 3 , 2 4

B ell Atl. C or p. v. T w o m bl y ,
     5 5 0 U. S. 5 4 4, 5 5 7, 5 7 0 ( 2 0 0 7)........................................................................................... 1 3 , 2 5

B e ntl e y v. D e n nis o n ,
      8 5 2 F. S u p p. 2 d 3 7 9, 3 8 2 n. 5 ( S. D. N. Y. 2 0 1 2).......................................................................... 3

B ur c k v. M ars, I n c. ,
      5 7 1 F. S u p p. 2 d 4 4 6, 4 5 6 ( S. D. N. Y. 2 0 0 8).............................................................................. 1 3

C h a m b ers v. Ti m e W ar n er, I n c. ,
     2 8 2 F. 3 d 1 4 7, 1 5 3 ( 2 d Cir. 2 0 0 2)............................................................................................... 3

C o g n e x C or p. v. Mi cr os c a n S ys., I n c. ,
      9 9 0 F. S u p p. 2 d 4 0 8, 4 1 8 ( S. D. N. Y. 2 0 1 3).............................................................................. 1 3

C ort e c I n d us., I n c. v. S u m H ol di n g L. P. ,
     9 4 9 F. 2 d 4 2, 4 8 ( 2 d Cir. 1 9 9 1)................................................................................................... 3

E d g e C a pt ur e L. L. C. v. B ar cl a ys B a n k P L C ,
      N o. 0 9 C V 1 5 2 1, 2 0 1 1 W L 1 3 2 5 4 4 2 4, at * 1 2 ( N. D. Ill. A u g. 3 0, 2 0 1 1) ................................ 1 7

E x er g e n C or p. v. W al- M art St or es, I n c. ,
      5 7 5 F. 3 d 1 3 1 2, 1 3 1 8, 1 3 2 6 – 2 9, n. 5 ( F e d. Cir. 2 0 0 9)....................................................... p assi m

Gr e e nst o n e v. C a m b e x C or p. ,
      9 7 5 F. 2 d 2 2, 2 6 ( 1st Cir. 1 9 9 2) ................................................................................................ 1 5

Kr a n os I P C or p. v. Ri d d ell, I n c. ,
     3 3 4 F. S u p p. 3 d. 9 0 7, 9 1 5 – 1 6 ( N. D. Ill. 2 0 1 8) ........................................................................ 2 1

M. E a gl es T o ol W ar e h o us e, I n c. v. Fis h er T o oli n g C o. ,
    4 3 9 F. 3 d 1 3 3 5, 1 3 4 0 – 4 1 ( F e d. Cir. 2 0 0 6)................................................................................ 1 4

R e g e n er o n P h ar m., I n c. v. M er us N. V. ,
      8 6 4 F. 3 d 1 3 4 3, 1 3 5 0 ( F e d. Cir. 2 0 1 7)...................................................................................... 1 3

S c a n n er T e c hs. C or p. v. I C O S Visi o n S ys. C or p. ,
      5 2 8 F. 3 d 1 3 6 5, 1 3 7 6 ( F e d. Cir. 2 0 0 8)...................................................................................... 1 4




                                                                       - iii -
              Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 5 of 34


                                                   T A B L E O F A U T H O RI TI E S
                                                             ( c o nti n u e d)

                                                                                                                                           P a g e(s)

Si g nif y N. A m . C or p. v. R e g gi a ni Li g hti n g U S A, I n c.,
      2 0 2 0 W L 1 3 3 1 9 1 9, at * 6 – 7 ( S. D. N. Y. M ar. 2 3, 2 0 2 0) ........................................................... 2 3

Sir a v. M ort o n ,
     3 8 0 F. 3 d 5 7, 6 7 ( 2 d Cir. 2 0 0 4)................................................................................................... 3

St ar S ci., I n c. v. R. J. R e y n ol ds T o b a c c o C o. ,
     5 3 7 F. 3 d 1 3 5 7, 1 3 6 5 – 6 6 ( F e d. Cir. 2 0 0 8)........................................................................ p assi m

T A Lt e c h Lt d. v. Es q u el A p p ar el, I n c. ,
     2 7 9 F. A p p’ x 9 7 4, 9 7 7 ( F e d. Cir. 2 0 0 8) .................................................................................. 1 8

T h er as e ns e, I n c. v. B e ct o n, Di c ki ns o n & C o. ,
      6 4 9 F. 3 d 1 2 7 6, 1 2 8 5, 1 2 8 7 – 9 1 ( F e d. Cir. 2 0 1 1) ( e n b a n c)................................................ 1 4 , 2 2

T o w n & C o u ntr y Li n e n C or p. v. I n g e ni o us D esi g n L L C ,
     N o. 1 8- c v - 5 0 5 7 ( LJ L), 2 0 2 0 W L 3 4 7 2 5 9 7, at * 6 – 7 ( S. D. N. Y. J u n e 2 5, 2 0 2 0) ......................2 2

U P S St or e, I n c. v. H a g a n ,
     9 9 F. S u p p. 3 d 4 2 6, 4 3 4 ( S. D. N. Y. 2 0 1 5) ............................................................................... 1 3

ST   A T U T ES

3 5 U. S. C. § 1 3 5................................................................................................................................ 4

3 5 U. S. C § 2 5 1......................................................................................................................... 1 1, 1 2

3 5 U. S. C § 2 5 6......................................................................................................................... 1 1, 1 2

R   U L ES

F e d. R. Ci v. P. 9( b) .................................................................................................................. 1 5 , 2 3

F e d. R. Ci v. P. 1 2( b)( 6).................................................................................................... 2 , 3 , 1 3 , 2 5

F e d. R. Ci v. P 1 2(f) .............................................................................................................. 2 , 1 3 , 2 5

F e d. R. Ci v. P. 5 6 ............................................................................................................................. 3

R   E G U L A TI O N S

3 7 C. F. R. § 1. 1 3 2 ............................................................................................................................. 5

3 7 C. F. R. § 1. 1 7 2( a)............................................................................................................. 6 , 1 6 , 1 8



                                                                        - iv -
                 Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 6 of 34


                                                   T A B L E O F A U T H O RI TI E S
                                                             ( c o nti n u e d)

                                                                                                                                          P a g e(s)

O   T HE R   A   U T H O RI TI E S

M P E P § 1 4 0 2 ( 2 0 0 8) ....................................................................................................................... 5

M P E P § 1 4 1 2. 0 4 ( 2 0 0 8) ........................................................................................................ p assi m

M P E P § 2 3 0 1 ( 2 0 0 8) ...................................................................................................................... 4




                                                                        - v-
           Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 7 of 34



                                           T A B L E O F A B B R E VI A TI O N S

    ’ 0 7 8 P at e nt       U. S. P at e nt N o. 6, 8 5 8, 0 7 8

    ’ 1 8 9 P at e nt       U. S. P at e nt N o. R E 4 1, 1 8 9

    ’ 6 1 0 P at e nt       U. S. P at e nt N o. 6, 8 1 1, 6 1 0

’ 1 7 1 A p pli c ati o n   U. S. P at e nt A p pli c ati o n N o. 1 0/ 8 8 9, 1 7 1

’ 2 6 6 A p pli c ati o n   U. S. P at e nt A p pli c ati o n N o. 1 0/ 1 6 1, 2 6 6

’ 5 2 9 A p pli c ati o n   U. S. R eiss u e P at e nt A p pli c ati o n N o. 1 2/ 3 6 2, 5 2 9

         2 AT               II A T e c h n ol o gi es Pt e. Lt d d/ b/ a II A T e c h n ol o gi es

     C ar n e gi e          C ar n e gi e I nstit uti o n of W as hi n gt o n

    D ef e n d a nts        D ef e n d a nts P ur e Gr o w n Di a m o n ds, I n c., IIa T e c h n ol o gi es Pt e. Lt d d/ b/ a
                            IIa T e c h n ol o gi es, a n d D ef e n d a nt F e ni x Di a m o n ds L L C

        F e ni x            D ef e n d a nt F e ni x Di a m o n ds L L C

  F e ni x A D C C          D ef e n d a nt F e ni x Di a m o n ds L L C’ S A m e n d e d Affir m ati v e D ef e ns es a n d
                            C o u nt er cl ai ms, Ci vil A cti o n N o. 1: 2 0 -c v -0 0 2 0 0 -J S R, E C F N o. 5 7
 F e ni x E C F N o.        D o c k et e ntri es i n Ci vil A cti o n N o. 1: 2 0- c v - 0 0 2 0 0-J S R

  M P E P ( 2 0 0 8)        M a n u al of P at e nt E x a mi ni n g Pr o c e d ur e, Ei g ht h E diti o n, R e visi o n 7 (J ul y
                            2 0 0 8)

        P G D               D ef e n d a nts P ur e Gr o w n Di a m o n ds, I n c. a n d II A T e c h n ol o gi es Pt e. Lt d
                            d/ b/ a II A T e c h n ol o gi es

   P G D A DCC              D ef e n d a nts’ A m e n d e d D ef e ns es a n d C o u nt er cl ai ms, Ci vil A cti o n N o.
                            1: 2 0- c v - 0 0 1 8 9-J S R, E C F N o. 5 6

 P G D E C F N o.           D o c k et e ntri es i n Ci vil A cti o n N o. 1: 2 0- c v - 0 0 1 8 9-J S R

     Pl ai ntiffs           Pl ai ntiffs C ar n e gi e I nstit uti o n of W as hi n gt o n a n d M 7 D C or p or ati o n

         PT O               U. S. P at e nt a n d Tr a d e m ar k Offi c e

         R ul e             F e d er al R ul e of Ci vil Pr o c e d ur e



                                                                   - vi -
             Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 8 of 34



I.         I N T R O D U C TI O N

           I n M a y, D ef e n d a nts r ais e d d ef e ns es a n d c o u nt er cl ai ms of s u p p os e d i n e q uit a bl e c o n d u ct b y

eit h er R o b ert Fr us h o ur or W ei Li (t h e ori gi n al i n v e nt ors of t h e ’ 6 1 0 P at e nt, w hi c h r eiss u e d as t h e

ass ert e d ’ 1 8 9 P at e nt), or b y C ar n e gi e (t h e i nstit uti o n), t hr e e s ci e ntists at C ar n e gi e ( R uss ell H e ml e y,

H o -k w a n g    M a o, C hi h -s hi u e Y a n), or C ar n e gi e’s c o u ns el . Pl ai ntiffs m o v e d t o dis miss t h os e

u nf o u n d e d cl ai ms. I nst e a d of r es p o n di n g t o t h e m oti o ns, D ef e n d a nts t o o k Fr us h o ur’s d e p ositi o n,

r e w or k e d t h eir d ef e ns es a n d c o u nt er cl ai ms to a d d a h ost of b as el ess all e g ati o ns, pr o cl ai m Fr us h o ur

a h er o i nst e a d of a fr a u dst er, a n d t ar g et o n e of eit h er Li, H e ml e y, M a o, Y a n, C ar n e gi e, o r G ar y

K o w al c z y k, C ar n e gi e’s f or m er Dir e ct or of A d mi nistr ati o n a n d Fi n a n c e.

           T h e all e g ati o ns c e nt er o n C ar n e gi e’ s a c q uisiti o n of t h e ’ 6 1 0 P at e nt a n d c orr e cti o n of its

i n v e nt ors hi p t hr o u g h a r eiss u e pr o c e e di n g (r e m o vi n g Fr us h o ur as a n i n v e nt or a n d a d di n g t h e

C ar n e gi e s ci e ntists). W hil e D ef e n d a nts att e m pt e d t o pl e a d e xt e nsi v e f a cts, n o n e pr o vi d es a f a ct u al

b as is t o r eas o n a bl y i nf er t h at a n y of t h es e p e o pl e a ct e d wit h d e c e pti v e i nt e nt, a n e c ess ar y el e m e nt

of i n e q uit a bl e c o n d u ct. F or e x a m pl e, D ef e n d a nts cl ai m Fr us h o ur pr o v e d his i n v e nt ors hi p st at us at

his d e p ositi o n ( m a ki n g h is r e m o v al fr a u d ul e nt), e v e n t h o u g h Fr us h o ur c o ul d n ot s p e a k t o

C ar n e gi e’s i n v e nti v e c o ntri b uti o ns a n d t h us l a c k e d t h e f a ct u al b asis t o ass ess his o w n i n v e nt ors hi p.

           D ef e n d a nts’ pl e a di n gs ar e als o ri d dl e d wit h misr e pr es e nt ati o ns of p at e nt pr os e c uti o n r ul es

a n d o bli g ati o ns. T h e y ass ert C ar n e gi e w as u n d er o bli g ati o n s t h at di d n ot e xist— f or e x a m pl e, a

s u p p os e d o bli g ati o n t o c o nt a ct Fr us h o ur b ef or e s e e ki n g r eiss u e or t o r efil e d o c u m e nts alr e a d y i n

t h e pr os e c uti o n r e c or d. C ar n e gi e h a d n o s u c h o bli g ati o ns . As       o w n er of t h e p at e nt, r e g ul ati o ns

all o w e d C ar n e gi e t o t a k e t h e a cti o n it s a w fit t o pr ot e ct its i n v est m e nt e v e n wit h o ut Fr us h o ur’s

c o ns e nt — c orr e cti o n of i n v e nt ors hi p t hr o u g h r eiss u e e xists f or t h os e v er y cir c u mst a n c es .

           T h es e fl a w e d all e g ati o ns f ail t o m e et t h e l e g al st a n d ar d f or i n e q uit a bl e c o n d u ct, w hi c h is



                                                                     - 1-
                Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 9 of 34



t a xi n g. A pl e a di n g “ m ust i n cl u d e s uffi ci e nt all e g ati o ns of u n d erl yi n g f a cts fr o m w hi c h a c o urt m a y

r e as o n a bl y i nf er . . . a s p e cifi c i nt e nt t o d e c ei v e t h e P T O, ” E x er g e n C or p. v. W al -M art St or es, I n c. ,

5 7 5 F. 3 d 1 3 1 2, 1 3 2 8 – 2 9 ( F e d. Cir. 2 0 0 9), a n d th e i nf er e n c e of d e c e pti v e i nt e nt m ust “ b e t h e si n gl e

m ost r e as o n a bl e i nf er e n c e a bl e t o b e dr a w n fr o m t h e e vi d e n c e . . . . ” St ar S ci., I n c. v. R. J. R e y n ol ds

T o b a c c o C o. , 5 3 7 F. 3 d 1 3 5 7, 1 3 6 6 ( F e d. Cir. 2 0 0 8). D ef e n d a nts f ail t o m e et t his e x a cti n g st a n d ar d.

Pl ai ntiffs t h er ef or e r e q u est th at t h e C o urt dis miss wit h pr ej u di c e P G D’s a n d F e ni x’s c o u nt er cl ai ms

of i n e q uit a bl e c o n d u ct u n d er R ul e 1 2( b)( 6) , a n d stri k e wit h pr ej u di c e D ef e n d a nts’ affir m ati v e

d ef e ns es of i n e q uit a bl e c o n d u ct u n d er R ul e 1 2(f). 1

II.        F A CT U AL B A C K G R O U N D

           A.         Pl e a di n gs i n t his A cti o n

           Pl ai ntiffs fil e d t h e C o m pl ai nts i n t h es e l a ws uits o n J a n u ar y 9, 2 0 2 0, s e e ki n g r eli ef fr o m

D ef e n d a nts ’ o n g oi n g i nfri n g em e nt of t h e ’ 0 7 8 a n d ’ 1 8 9 Pat e nt s. D ef e n d a nts m o v e d t o dis miss t h e

C o m pl ai nts o n M ar c h 3 0, 2 0 2 0 , ar g ui n g ( 1) t h at t h e ass ert e d cl ai ms w er e i n v ali d f or r e citi n g

i n eli gi bl e s u bj e ct m att er a n d ( 2) t h at Pl ai ntiffs f ail e d t o a d e q u at el y pl e a d i nfri n g e m e nt . P G D E C F

N os . 2 8, 2 9; F e ni x E C F N os. 2 5, 2 6. T h e C o urt d e ni e d t h e m oti o n s o n A pril 2 8, 2 0 2 0. P G D E C F

N o. 4 3; F e ni x E C F N o. 3 9 ; s e e als o P G D E C F N o. 4 6 at 5 – 1 2; F e ni x E C F N o. 4 2 at 9 – 1 2.

           P G D a n d 2 A T fil e d D ef e n d a nts’ A ns w ers, D ef e ns es, a n d C o u nt er cl ai ms o n M a y 8, 2 0 2 0 ,

a n d F e ni x fil e d D ef e n d a nt F e ni x Di a m o n d L L C’s A ns w ers, D ef e ns es, a n d C o u nt er cl ai ms o n

M a y 1 8, 2 0 2 0. P G D E C F N o . 4 7; F e ni x E C F N o. 4 3. Pl ai ntiffs r es p o n d e d o n M a y 2 9, 2 0 2 0 , a n d

J u n e 8, 2 0 2 0, wit h p arti al         m oti o n s t o dis miss D ef e n d a nts’ c o u nt er cl ai ms a n d stri k e t h eir

affir m ati v e d ef e ns es b as e d o n s u p p os e d i n e q uit a bl e c o n d u ct. P G D E C F N os. 4 9, 5 0 ; F e ni x E C F



1
   B e c a us e t h e all e g ati o ns m a d e b y P G D/ 2 A T a n d F e ni x ar e n e arl y i d e nti c al, Pl ai ntiffs h a v e
pr e p ar e d a si n gl e m oti o n t o b e fil e d i n e a c h of t h e r es p e cti v e m att ers , b ut i n cl u d e cit ati o ns t o
e a c h of t h e r es p e cti v e D ef e n d a nts’ pl e a di n gs.

                                                                     - 2-
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 10 of 34



N os. 5 1, 5 2. I nst e a d of r es p o n di n g t o t h e m oti o n, P G D a n d 2 A T fil e d D ef e n d a nts’ A m e n d e d

D ef e ns es a n d C o u nt er cl ai ms o n J u n e 1 9, 2 0 2 0, a n d F e ni x fil e d D ef e n d a nt F e ni x Di a m o n ds L L C’ s

A m e n d e d Affir m ati v e D ef e ns es a n d C o u nt er cl ai ms o n J u n e 2 3, 2 0 2 0 . P G D A D C C; F e ni x A D C C .

          B.         R el e v a nt P r os e c uti o n Hist o r y of t h e ’6 1 0 P at e nt

                     1.         T h e ’ 2 6 6 A p pli c ati o n f o r A n n e ali n g Pr o c ess es

          T h e ’ 18 9 P at e nt r eiss u e d fr o m t h e ’ 6 1 0 P at e nt . P G D A D C C , Affir m ati v e D ef e ns es

( “P A D ”) ¶ ¶ 2 2, 2 4 ; F e ni x A D C C, Affir m ati v e D ef e ns es ( “ F A D ”) ¶ ¶ 2 0, 2 2 . T h at p at e nt w as

ori gi n all y fil e d o n J u n e 3, 2 0 0 2, as t h e ’ 2 6 6 A p pli c ati o n b y Fr us h o ur a n d Li. P A D ¶ 9 ; F A D ¶ 7 .

E a c h assi g n e d t h eir r es p e cti v e i nt er est i n t h e ’ 2 6 6 A p pli c ati o n t o P h o e ni x Cr yst al C or p or ati o n

( “ P h o e ni x Cr yst al ”) . P A D ¶ 9; F A D ¶ 7. Fr us h o ur a n d Li w er e list e d as j oi nt i n v e nt ors a n d

s u b mitt e d o at hs st ati n g: “I b eli e v e I a m . . . a n ori gi n al, first a n d j oi nt i n v e nt or . . . of t h e s u bj e ct
                                                                                                                                         2
m att er w hi c h is cl ai m e d a n d f or w hi c h a p at e nt is s o u g ht . . . . ” P A D ¶ 9; F A D ¶ 7. ; s e e als o E x.              1

at C A R N -P G D _ 0 0 0 0 0 9 4 9 – 5 0. 3 T h e P T O iss u e d a N oti c e of All o w a n c e f or t h e ’ 2 6 6 A p pli c ati o n

o n A pril 1 5, 2 0 0 4. E x. 1 at C A R N - P G D _ 0 0 0 0 0 9 8 9 – 9 1. S u bs e q u e ntl y o n              M a y 1 7, 2 0 0 4, t h e


2
  Cit ati o ns t o “ E x. X X X ” r ef er t o t h e e x hi bits att a c h e d t o t h e D e cl ar ati o n of M att h e w J. M off a
c o n c urr e ntl y fil e d h er e wit h.
3
    T h e C o urt m a y c o nsi d er t h e pr os e c uti o n hist or y of t h e ’ 2 6 6, ’ 1 7 1, a n d ’ 5 2 9 A p pli c ati o ns, t h e
’ 6 1 0 P at e nt its elf, a n d t h e tr a ns cri pt of Fr us h o ur’s J u n e 1 1, 2 0 2 0 d e p ositi o n o n t his m oti o n t o
dis miss wit h o ut c o n v erti n g it i nt o a s u m m ar y j u d g e m e nt m oti o n. T h os e d o c u m e nts ar e i nt e gr al t o
D ef e n d a nts’ pl e a di n gs, a n d t h e p at e nt a n d p at e nt a p pli c ati o ns ar e m att ers of p u bli c r e c or d. S e e
Sir a v. M ort o n , 3 8 0 F. 3 d 5 7, 6 7 ( 2 d Cir. 2 0 0 4) ( “ A c o m pl ai nt is [ als o] d e e m e d t o i n cl u d e . . .
d o c u m e nts t h at, alt h o u g h n ot i n c or p or at e d b y r ef er e n c e, ar e ‘i nt e gr al’ t o t h e c o m pl ai nt. ”
( cit ati o ns o mitt e d) ( q u oti n g C h a m b ers v. Ti m e W ar n er, I n c. , 2 8 2 F. 3 d 1 4 7, 1 5 3 ( 2 d Cir. 2 0 0 2));
B e ntl e y v. D e n nis o n , 8 5 2 F. S u p p. 2 d 3 7 9, 3 8 2 n. 5 ( S. D. N. Y. 2 0 1 2) ( “J u di ci al n oti c e of p u bli c
r e c or ds is a p pr o pri at e — a n d d o es n ot c o n v ert a m oti o n t o dis miss i nt o a m oti o n f or s u m m ar y
j u d g m e nt — b e c a us e t h e f a cts n oti c e d ar e n ot s u bj e ct t o r e as o n a bl e dis p ut e a n d ar e c a p a bl e of
b ei n g v erifi e d b y s o ur c es w h os e a c c ur a c y c a n n ot b e r e as o n a bl y q u esti o n e d. ”). Alt h o u g h n ot
att a c h e d t o t h eir pl e a di n gs, D ef e n d a nts r ef er e xt e nsi v el y t o t h e fil e hist ori es, oft e n q u oti n g fr o m
t h e m dir e ctl y. S e e, e. g. , P A D ¶ ¶ 9, 1 1 – 1 2, 2 2, 2 5, 3 8, 4 3, 4 7; F e ni x A D ¶ ¶ 7, 9 – 1 0, 2 0, 2 3, 3 6,
4 1, 4 5. A n d t h e y r ef er e xt e nsi v el y t o t h e J u n e 1 1, 2 0 2 0 d e p ositi o n. P A D ¶ ¶ 1 4 – 1 2, 3 3; F e ni x A D
¶ ¶ 1 2 – 1 3, 3 1. “ W h er e [ a p art y] h as a ct u al n oti c e of all t h e i nf or m ati o n i n t h e m o v a nt’s p a p ers
a n d h as r eli e d u p o n t h es e d o c u m e nts i n fr a mi n g [its pl e a di n g] t h e n e c essit y of tr a nsl ati n g a R ul e
1 2( b)( 6) m oti o n i nt o o n e u n d er R ul e 5 6 is l ar g el y dissi p at e d. ” C ort e c I n d us., I n c. v. S u m H ol di n g
L. P. , 9 4 9 F. 2 d 4 2, 4 8 ( 2 d Cir. 1 9 9 1).

                                                                   - 3-
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 11 of 34



a p pli c a nts fil e d a s u p pl e m e nt al i nf or m ati o n dis cl os ur e st at e m e nt ( “I D S ”) listi n g f o ur a d diti o n al

r ef er e n c es f or t h e e x a mi n er t o c o nsi d er. I d. at C A R N - P G D _ 0 0 0 0 0 9 9 8 – 1 0 0 0.

                      2.         C a r n e gi e’s ’ 1 7 1 A p pli c ati o n a n d R e q u est f o r I nt e rf e r e n c e P r o c e e di n g

           O n J ul y 1 3, 2 0 0 4, H e ml e y,         M a o, a n d Y a n ( “ t h e C ar n e gi e S ci e ntists ”) fil e d t h e ’ 1 7 1

A p pli c ati o n , w hi c h cl ai m e d t h e s a m e s u bj e ct m att er as t h e ’ 2 6 6 A p pli c ati o n . P A D ¶¶ 1 1, 1 3 ; F A D

¶ ¶ 9, 1 1 ; E x. 2 at 4, 1 5 . T h e y als o i n cl u d e d a r e q u est f or a n i nt erf er e n c e pr o c e e di n g 4 wit h t h e ’ 2 6 6

A p pli c ati o n a n d a s u p p orti n g d e cl ar ati o n ( “t h e I nt erf er e n c e D e cl ar ati o n ”) . P A D ¶ 1 2; F A D ¶ 1 0;

E x. 2 at 1 – 4, 1 9 – 2 0. T h e r e q u est st at e d t h at “ A p pli c a nts b eli e v e t h at t h e y ar e t h e i n v e nt ors of t h e

cl ai m e d s u bj e ct m att er i n [t h e ’ 2 6 6 A p pli c ati o n], ” a n d t h e I nt erf er e n c e D e cl ar ati o n st at e d: “ W e

b eli e v e t h at t h e H P H T a n n e ali n g pr o c ess es dis c uss e d i n [t h e ’ 2 6 6 A p pli c ati o n] ar e pr o c ess es w e

dir e ct e d Dr. Li t o c arr y o ut b e c a us e t h e y ar e si mil ar t o t h e H P H T pr o c ess es t h at w e as k e d Dr. Li

t o p erf or m. ” E x. 2 at 3, 1 9. T h e C ar n e gi e S ci e ntists als o e x pl ai n e d t h at “ Dr. Li n e v er i nf or m e d us

t h at h e fil e d t h e [’ 2 6 6 A p pli c ati o n] e v e n t h o u g h w e h a d e xt e nsi v e c o nt a ct wit h Dr. Li pri or t o a n d

aft er t h e fili n g of t his U. S. p at e nt a p pli c ati o n, ” a n d w e “ h a v e n o p erti n e nt k n o wl e d g e of R o b ert H.

Fr us h o ur w h o is list e d as a n i n v e nt or. ” I d. at 3.

                      3.         T h e ’ 1 7 1 A p pli c ati o n a n d A c c o m p a n yi n g I nt e rf e r e n c e R e q u est
                                 R e c o g ni z e d i n P T O R e c o r d f o r t h e ’ 2 6 6 A p pli c ati o n

           T h e p at e nt e x a mi n er f or t h e ’ 2 6 6 A p pli c ati o n i niti al e d t h e M a y 1 7, 2 0 0 4, s u p pl e m e nt al

I D S o n A u g ust 4, 2 0 0 4, i n di c ati n g h e h a d c o nsi d er e d t h e dis cl os e d r ef er e n c es. E x. 1 at C A R N -

P G D _ 0 0 0 0 1 0 9 6. T h e i nt erf er e n c e r e q u est fil e d b y t h e C ar n e gi e S ci e ntists a n d a c c o m p a n yi n g

I nt erf er e n c e D e cl ar ati o n w er e    m a d e p art of t h e ’ 2 6 6         A p pli c ati o n ’s pr os e c uti o n r e c or d o n



4
    A n i nt erf er e n c e is a pr o c e e di n g u n d er pr e- 2 0 1 1 3 5 U. S. C. § 1 3 5 ( w hi c h g a v e t h e first i n v e nt or
t h e ri g hts t o a p at e nt) i n w hi c h t h e P T O d et er mi n es w hi c h of t w o c o m p eti n g p arti es first i n v e nt e d
a c o m m o nl y cl ai m e d i n v e nti o n. S e e M P E P ( 2 0 0 8) § 2 3 0 1. Cit e d p orti o ns of t h e M P E P ar e
att a c h e d as E x hi bit 5 t o t h e D e cl ar ati o n of M att h e w J. M off a.

                                                                     - 4-
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 12 of 34



A u g ust 3 0, 2 0 0 4. P A D ¶ 1 2 ; F A D ¶ 1 0 ; E x. 1 at C A R N - P G D _ 0 0 0 0 1 0 9 7 – 1 1 0 1.

           O n N o v e m b er 2, 2 0 0 4, t h e ’ 2 6 6 A p pli c ati o n iss u e d as t h e ’ 6 1 0 P at e nt. P A D ¶ 2 0 ; F A D

¶ 1 8 ; E x. 4. At iss u a n c e, t h e ’ 2 6 6 A p pli c ati o n w as o w n e d b y Di a m o n d I n n o v ati o ns, I n c. P A D

¶ ¶ 1 8 – 2 0; F A D ¶ ¶ 1 6 – 1 8.

                      4.         Offi c e A cti o n D is missi n g Int e rf e r e n c e R e q u est

           O n N o v e m b er 2 2, 2 0 0 6, t h e e x a mi n er f or t h e ’ 1 7 1 A p pli c ati o n iss u e d a n o n -fi n al Offi c e

A cti o n r ej e cti n g t h e ’ 1 7 1 A p pli c ati o n as a nti ci p at e d b y t h e t h e n-iss u e d ’ 6 1 0 P at e nt. E x. 2 at 2 1 –

2 5. Alt h o u g h t h e I nt erf er e n c e D e cl ar ati o n h a d b e e n fil e d i n s u p p ort of t h e C ar n e gi e S ci e ntists’

i nt erf er e n c e r e q u est, n ot i n s u p p ort of a n Offi c e A cti o n r es p o ns e, t h e e x a mi n er c o nsi d er e d w h et h er

t h e d e cl ar ati o n w as s uffi ci e nt t o o v erc o m e t h e a nti ci p ati o n r ej e cti o n o v er t h e ’ 6 1 0 P at e nt. T h e

e x a mi n e r c o n cl u d e d it w as “i ns uffi ci e nt i n o v er c o mi n g t his r ej e cti o n ” b e c a us e “ [ a] d e cl ar ati o n

fil e d u n d er 3 7 C . F. R. § 1. 1 3 2 is o nl y a p pli c a bl e if t h e r ef er e n c es d o n ot cl ai m t h e s a m e p at e nt a bl e

i n v e nti o n,” a n d t h at t h e ’ 6 1 0 P at e nt “ a n d t h e pr es e nt a p pli c ati o n d o cl ai m t h e s a m e i n v e nti o n. ” I d.

at 2 4. A c c or di n gl y, t h e e x a mi n er c o nti n u e d,          “t h e R e q u est f or I nt erf er e n c e Pr o c e e di n g s is

dis miss e d, as t h e pr es e nt a p pli c ati o n h as n ot b e e n f o u n d t o b e i n a c o n diti o n f or all o w a n c e. ” I d.

           O n S e pt e m b er 4, 2 0 0 8, Di a m o n d I n n o v ati o ns, I n c. assi g n e d “its e ntir e ri g ht, titl e a n d

i nt er est i n a nd t o ” t h e ’ 6 1 0 P at e nt t o Pl ai ntiff C ar n e gi e. E x. 3 at C A R N - P G D _ 0 0 0 0 0 8 5 7.

           C.         R el e v a nt P r os e c uti o n Hist o r y of t h e ’ 1 8 9 P at e nt

           O n J a n u ar y 3 0, 2 0 0 9, C ar n e gi e fil e d t h e ’ 5 2 9 A p pli c ati o n s e e ki n g              a c orr e cti o n of

i n v e nt ors hi p t hr o u g h r eiss u e f or t h e ’ 6 1 0 P at e nt.5 I d. at C A R N - P G D _ 0 0 0 0 0 8 5 4; P A D ¶ 2 2; F A D

¶ 2 0. T h e r eiss u e a p pli c ati o n list e d Li a n d t h e C ar n e gi e S ci e ntists as i n v e nt ors. E x. 3 at C A R N -



5
    A r eiss u e a p pli c ati o n is fil e d t o c orr e ct a n err or i n a p at e nt t h at r e n d ers it w h oll y or p artl y
i n o p er ati v e or i n v ali d, i n cl u di n g t o c orr e ct a misj oi n d er of i n v e nt ors. S e e M P E P ( 2 0 0 8) § § 1 4 0 2,
1 4 1 2. 0 4 ( “ T h e c orr e cti o n of misj oi n d er of i n v e nt ors h as b e e n h el d t o b e a gr o u n d f or r eiss u e ”).

                                                                      - 5-
Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 13 of 34
Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 14 of 34
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 15 of 34



W h e n pr es e nt e d wit h a n e ntr y i n Li’s n ot e b o o k a p p e ari n g t o i d e ntif y t h e s p e cifi c s o ur c e of c ert ai n

di a m o n ds, Fr us h o ur w as u nf a mili ar wit h t h e s o ur c e:




I d. at 1 3 2: 8 – 1 7.

          Fr us h o ur f urt h er t estifi e d t h at h e di d n ot k n o w t h e C ar n e gi e S ci e ntists, n or h a d h e e v er

w or k e d wit h a n y of t h e m o n H P H T a n n e ali n g. I d. at 8 9: 1 9– 9 0: 8, 9 7: 2 4 – 9 8: 4. H e c o ul d n ot

r e m e m b er t h e d et ails of a n y r es e ar c h c o n d u ct e d b y C ar n e gi e at t h e ti m e , or if C ar n e gi e di d w or k

i n hi g h pr ess ur e hi g h t e m p er at ur e ( H P H T) tr e at m e nt of C V D di a m o n ds:




I d. at 1 3 3: 2 – 1 5.

III.      D E F E N D A N T S’ I N E Q UI T A B L E C O N D U C T A L L E G A TI O N S

          A.         D ef e n d a nts’ Affi r m ati v e D ef e ns es of I n e q uit a bl e C o n d u ct

          I n t h eir a m e n d e d pl e a di n gs , D ef e n d a nts ass ert d ef e ns es of i n e q uit a bl e c o n d u ct . P A D ¶ ¶ 8 –

5 2; F A D ¶ ¶ 6 – 5 0. Alt h o u g h F e ni x fil e d its a m e n d e d pl e a di n g f o ur d a ys aft er P G D a n d 2 A T, it

i n cl u d e d a n affir m ati v e d ef e ns e of i n e q uit a bl e c o n d u ct t h at is a n e ar w or d -f or-w or d c o p y of P G D


                                                                   - 8-
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 16 of 34



a n d 2 A T’s pl e a di n g. C o m p ar e P A D ¶ ¶ 8 – 5 2, wit h F A D ¶ ¶ 6 – 5 0.

           D ef e n d a nts all e g e t h e ’ 1 8 9 P at e nt is u n e nf or c e a bl e b e c a us e it w as s u p p os e dl y “ a c q uir e d

t hr o u g h i n e q uit a bl e c o n d u ct or, i n t h e alt er n ati v e, b e c a us e [it] is a r eiss u e of a p at e nt t h at w as

pr o c ur e d b y i n e q uit a bl e c o n d u ct. ” P A D ¶ 8 ; F A D ¶ 6 . Aft er w al ki n g t hr o u g h t h e pr os e c uti o n

hist or y d et ail e d a b o v e, D ef e n d a nts m a k e a h ost of all e g a ti o ns b as e d o n t h e pr os e c uti o n e v e nts a n d

t h e J u n e 1 1, 2 0 2 0, Fr us h o ur d e p ositi o n. Th e y r e p e at s e v er al all e g ati o ns m a n y ti m es , as e x pl ai n e d

b el o w. W h e n t h es e r e d u n d a n ci es ar e s w e pt a w a y, h o w e v er, t h e s ki m p y n at ur e of t h e all e g ati o ns

b e c o m es cl e ar.

                        1.        All e g ati o ns R e g a r di n g C a r n e gi e’s S u p p os e d D ut y t o C o nt a ct
                                  F r us h o u r B ef o r e Fili n g R eiss u e A p pli c ati o n

           D ef e n d a nts all e g e s e v er al ti m e s t h at C ar n e gi e h a d a s u p p os e d d ut y t o c o nt a ct Fr us h o ur

b ef or e fili n g t h e r eiss u e a p pli c ati o n:

                        1 2. . . . . H e ml e y, M a o, a n d Y a n s u b mitt e d t h e d e cl ar ati o n t o t h e
                        P at e nt Offi c e wit h o ut e v er s p e a ki n g wit h Fr us h o ur.
P A D ¶ 1 2; F A D ¶ 1 0 ; s e e als o P A D ¶ ¶ 1 5, 2 2, 2 4, 2 7; F A D ¶ ¶ 1 3, 2 0, 2 2, 2 5.

                        2.        All e g ati o ns R e g a r di n g C a r n e gi e’s S u p p os e d D ut y t o I nf o r m P T O of
                                  P ri o r I nt e rf e r e n c e R e q u est a n d C o r r es p o n d e n c e wit h P ri o r O w n e r

           D ef e n d a nts als o m a k e s e v er al all e g ati o ns a b o ut a s u p p os e d d ut y o n C ar n e gi e t o i nf or m t h e

P T O a b o ut its pri or i nt erf er e n c e r e q u est a n d its c orr es p o n d e n c e wit h Di a m o n d I n n o v ati o ns, a n d

t h e y s ur mis e t h e P T O w o ul d h a v e c o n d u ct e d a “f urt h er i n v esti g ati o n ” r e g ar di n g i n v e nt ors hi p:

                        2 2. . . . I n t h e D e cl ar ati o n, K o w al c z y k a n d C ar n e gi e, as w ell as
                        e a c h of H e ml e y, M a o, a n d Y a n, di d n ot i nf or m t h e P at e nt Offi c e of
                        t h e pr e vi o us f ail e d att e m pt t o c h all e n g e t h e i n v e nt ors hi p of t h e
                        ’ 6 1 0 P at e nt, o mitt e d e vi d e n c e t h at Di a m o n d I n n o v ati o ns, I n c.
                        b eli e v e d Li a n d Fr us h o ur t o b e t h e c orr e ct i n v e nt ors, a n d f ail e d t o
                        e x pl ai n t h at C ar n e gi e, K o w al c z y k, H e ml e y, M a o, a n d Y a n h a d
                        n e v er c o nt a ct e d Fr us h o ur t o dis c er n w h et h er h e c o ntri b ut e d t o t h e
                        cl ai m e d i n v e nti o n. . . .
P A D ¶ 2 2 ; F A D ¶ 2 0 ; s e e als o P A D ¶ ¶ 2 3, 2 9, 3 1, 3 5, 3 6, F A D ¶ ¶ 2 1, 2 7, 2 9, 3 3, 3 4.


                                                                     - 9-
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 17 of 34



                      3.         All e g ati o ns R e g a r di n g C a r n e gi e’s S u p p os e d D ut y t o Fil e I n v e nt o r
                                 D e cl a r ati o ns wit h R eiss u e A p pli c ati o n

           D ef e n d a nts als o i n cl u d e d all e g ati o n s r e g ar di n g a s u p p os e d d ut y o n C ar n e gi e t o fil e

i n v e nt or d e cl ar ati o ns wit h t h e ’ 5 2 9 A p pli c ati o n:

                      2 4. . . . D es pit e ass erti n g a mist a k e i n i n v e nt ors hi p i n t h e ’ 5 2 9
                      A p pli c ati o n, C ar n e gi e a n d K o w al c z y k di d n ot i n cl u d e a
                      D e cl ar ati o n i n t h e r eiss u e a p pli c ati o n fr o m M a o, H e ml e y, Y a n, or
                      a n y of t h e n a m e d i n v e nt ors of t h e ’ 6 1 0 P at e nt.

P A D ¶ 2 4 ; s e e als o F A D ¶ 2 2.

                      4.         All e g ati o ns C h a r a ct e ri zi n g I nt e rf e r e n c e D e cl a r ati o n

           D ef e n d a nts m a k e all e g ati o ns c h ar a ct eri zi n g t h e c o nt e nt of t h e i nt erf er e n c e d e cl ar ati o n:

                      1 6. T h e D e cl ar ati o n of H e ml e y, M a o, a n d Y a n d at e d J ul y 1 2, 2 0 0 4,
                      c o nt ai ns f als e st at e m e nts. C o ntr ar y t o t h e D e cl ar ati o n, H e ml e y,
                      M a o, a n d Y a n di d n ot c o n v e y t h e cl ai m e d a n n e ali n g st e ps t o
                      Fr us h o ur or Li. Li’s c o nt e m p or a n e o usl y m ai nt ai n e d n ot e b o o k d o es
                      n ot i n di c at e t h at H e ml e y, M a o, or Y a n pr o vi d e d a n y a n n e ali n g
                      c o n diti o ns t o us e. . . .

P A D ¶ 1 6; s e e als o F A D ¶ 1 4.

                      5.         All e g ati o ns R e g a r di n g B eli efs of F r us h o u r a n d P ri o r O w n e r

           D ef e n d a nts als o m a k e all e g ati o ns r e g ar di n g s u p p os e d b eli efs b y Fr us h o ur, Di a m o n d

I n n o v ati o n, a n d its att or n e y, J a m es Si n g er:

                      1 5. At t h e J u n e 1 1, 2 0 2 0 d e p ositi o n, Dr. Fr us h o ur r e vi e w e d t h e
                      D e cl ar ati o n of H e ml e y, M a o, a n d Y a n d at e d J ul y 1 2, 2 0 0 4, a n d
                      dis a gr e e d wit h its c o nt e nt. . . .
                      1 7. . . . [J a m es] Si n g er[, t h e pr os e c uti n g att or n e y f or t h e ’ 2 6 6
                      A p pli c ati o n] . . . st at e d t h at h e h a d n o r e as o n t o b eli e v e t h e
                      i n v e nt ors hi p w as i n c orr e ct a n d w o ul d c o nti n u e t o b eli e v e t h e
                      i n v e nt ors hi p w as c orr e ct u ntil C ar n e gi e c o ul d pr o vi d e e vi d e n c e
                      ot h er wis e.
P A D ¶ ¶ 1 5, 1 7; F A D ¶ ¶ 1 3, 1 5 ; s e e als o P A D ¶ 2 2 ; F A D ¶ 2 0.

                      6.         All e g ati o ns R e g a r di n g S u p p os e d I m p r o p e r C o n d u ct b y C a r n e gi e

           D ef e n d a nts pr o c e e d t o m a k e a h ost of all e g ati o ns r e g ar di n g s u p p os e dl y f als e st at e m e nts or


                                                                     - 10 -
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 18 of 34



i m pr o p er c o n d u ct b y C ar n e gi e (t h e I nstit uti o n), C ar n e gi e S ci e ntists, a n d K o w al c z y k:

                      2 2. . . . I n t h e ’ 5 2 9 A p pli c ati o n, C ar n e gi e, t hr o u g h t h e D e cl ar ati o n
                      of G ar y K o w al c z y k, f als el y d e cl ar e d t h at t h e ’ 6 1 0 P at e nt c o nt ai n e d
                      “[ a]t l e ast o n e err or ” . . . K n o wi n g t h at Fr us h o ur w as a n a m e d
                      i n v e nt or of t h e ’ 6 1 0 P at e nt, f or K o w al c z y k t o st at e t h at “ Fr us h o ur
                      is i n c orr e ctl y n a m e d o n t h e 6, 8 1 1, 6 1 0 as a n i n v e nt or ” w as a
                      k n o wi n gl y f als e st at e m e nt, or at b est a willf ull y bli n d st at e m e nt,
                      i nt e n d e d t o d e c ei v e t h e P at e nt Offi c e a n d t o d e pri v e t h e m of
                      m at eri al k n o wl e d g e t h at K o w al c z y k k n e w or s h o ul d h a v e k n o w n
                      u n d er mi n e d his cl ai m.
                      2 9. B ut H e ml e y, M a o, Y a n, C ar n e gi e, a n d K o w al c z y k c o m mitt e d
                      i n e q uit a bl e c o n d u ct b y s u b mitti n g a f als e d e cl ar ati o n t o t h e P at e nt
                      Offi c e d uri n g t h e pr os e c uti o n of t h e ’ 1 7 1 A p pli c ati o n. . . .
P A D ¶ ¶ 2 2, 2 9 ; F A D ¶ ¶ 2 0, 2 7 ; s e e als o P A D ¶ ¶ 2 6, 2 7, 3 0, 3 2, 3 3, 4 9, F A D ¶ ¶ 2 4, 2 5, 2 8, 3 0, 3 1,

4 7.

                      7.         All e g ati o ns R e g a r di n g S u p p os e d I m p r o p e r C o n d u ct b y Li

           D ef e n d a nts l o d g e alt er n ati v e att a c ks b as e d o n Li’s c o n d u ct, all e gi n g t h at t h e u n d erl yi n g

’ 6 1 0 P at e nt w as pr o c ur e d t hr o u g h Li’s fr a u d. F or e x a m pl e, t h e y all e g e:

                      4 4. . . . A c c or di n g t o H e ml e y’s, M a o’s, a n d Y a n’s d e cl ar ati o n (if
                      b eli e v e d t o b e tr u e), a n d d es pit e o wi n g a d ut y of c a n d or t o t h e
                      P at e nt Offi c e, Li k n e w b ut d eli b er at el y c h os e n ot t o dis cl os e t o t h e
                      P at e nt Offi c e t h at H e ml e y, M a o, a n d Y a n w er e c o -i n v e nt ors of t h e
                      s u bj e ct m att er cl ai m e d i n t h e ’ 2 6 6 A p pli c ati o n a n d t h at Fr us h o ur
                      w as n ot a n i n v e nt or.
                      4 7. . . . Li t h er ef or e f als el y st at e d u n d er o at h t h at Fr us h o ur w as a n
                      i n v e nt or a n d h e k n o wi n gl y a n d i nt e nti o n all y s o u g ht t o d e c ei v e t h e
                      P at e nt Offi c e t hr o u g h his f als e d e cl ar ati o n.
P A D ¶ ¶ 4 4, 4 7; F A D ¶ ¶ 4 2, 4 5 ; s e e als o P A D ¶ ¶ 4 2, 4 3, 4 6, 4 9, F A D ¶ ¶ 4 0, 4 1, 4 4, 4 7.

           B.         D ef e n d a nts’ Affi r m ati v e D ef e ns es of I n e q uit a bl e C o n d u ct

           D ef e n d a nts als o ass ert d ef e ns e s of in v ali dit y u n d er § 2 5 1 (t h eir Fift h                      Affir m ati v e

D ef e ns e s). P A D ¶ ¶ 5 3 – 6 0; F A D ¶ 5 1. Alt h o u g h t h es e d ef e ns es ar e r ais e d u n d er § 2 5 1, w hi c h gi v es

t h e cir c u mst a n c es w h e n i n v e nt ors hi p m a y b e c orr e ct e d t hr o u g h r eiss u e, P G D a n d 2 A T m a k e

all e g ati o ns t h at r e c o g ni z e a n alt er n ati v e pr o c e dur e t o c orr e ct i n v e nt ors hi p u n d er § 2 5 6, t hr o u g h a


                                                                    - 11 -
              Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 19 of 34



c ertifi c at e of c orr e cti o n. T h eir pl e a di n g r e c o g ni z e s t h at t h e r eiss u e pr o c e d ur e u n d er § 2 5 1 a p pli es

w h e n a n i n v e nt or dis a gr e es or d o es n ot c o ns e nt t o t h e i n v e nt ors hi p c orr e cti o n, a n d t h e c ertifi c at e

of c orr e cti o n pr o c e d ur e u n d er § 2 5 6 a p pli es w h e n t h e i n v e nt ors all a gr e e :

                      5 3. . . . T o c orr e ct i n v e nt ors hi p u n d er 3 5 U. S. C § 2 5 6 r e q uir es t h at
                      “ all p arti es ” — i n cl u di n g all i n v e nt ors b ei n g a d d e d, r e m o v e d, or
                      m ai nt ai n e d — a gr e e a n d t h at i n v e nt ors hi p is n ot c o nt est e d .
                      5 4. H a vi n g f ail e d t o tri g g er a n i nt erf er e n c e pr o c e e di n g m or e t h a n
                      f o ur y e ars pri or, a n d o pti n g n ot t o c h a n g e i n v e nt ors hi p t hr o u g h a
                      c ertifi c at e of c orr e cti o n ( w hi c h w o ul d h a v e r e q uir e d Fr us h o ur a n d
                      Li’s c o ns e nt) , C ar n e gi e u nil at er all y a p pli e d f or a r eiss u e wit h o ut
                      s u b mitti n g a n y i nf or m ati o n b y or o n b e h alf of t h e i n v e nt ors list e d
                      o n t h e ’ 6 1 0 P at e nt or t h e s u bstit ut e i n v e nt ors i d e ntifi e d i n t h e ’ 5 2 9
                      A p pli c ati o n .

P A D ¶ ¶ 5 3 – 5 4 ( e m p h asis a d d e d); s e e als o M P E P ( 2 0 0 8) § 1 4 1 2. 0 4 ( “ T h us, t h e assi g n e e

of t h e e ntir e i nt er est c a n fil e a r eiss u e t o c h a n g e t h e i n v e nt ors hi p t o o n e w hi c h t h e assi g n e e

b eli e v es t o b e c orr e ct, e v e n t h o u g h a n i n v e nt or mi g ht dis a gr e e. ” ).

           All D ef e n d a nts als o m a k e all e g ati o ns r el ati n g t o Fr us h o ur, Li, a n d P h o e ni x Cr yst al’s fili n g

of t h e ’ 2 6 6 A p pli c ati o n, a n d t h e s u p p os e d i n a bilit y t o c orr e ct t h e i n v e nt ors hi p err ors t hr o u g h

r eiss u e:

                      5 9. D eli b er at e a cti o ns t a k e n d uri n g pr os e c uti o n, s u c h as t h os e t a k e n
                      b y t h e a p pli c a n ts a n d t h eir att or n e ys d uri n g pr os e c uti o n of t h e ’ 2 6 6
                      a n d ’ 1 7 1 A p pli c ati o ns, ar e n ot err ors m a d e wit h o ut a n y d e c e pti v e
                      i nt e nti o n u n d er § 2 5 1.
                      6 0. O n i nf or m ati o n a n d b eli ef, Fr us h o ur a n d Li p ur p os ef ull y di d n ot
                      n a m e t h e ’ 1 7 1 A p pli c a nts as c o -i n v e nt ors of t h e ’ 2 6 6 A p pli c ati o n
                      a n d p ur p os ef ull y n a m e d t h e ms el v es as t h e s ol e i n v e nt ors of t h e ’ 2 6 6
                      A p pli c ati o n. T h e ’ 1 8 9 P at e nt t h er ef or e r eiss u e d c o ntr ar y t o § 2 5 1
                      a n d is i n v ali d.

P A D ¶ ¶ 5 9 – 6 0; s e e als o F A D ¶ 5 1.

           C.         C o r r es p o n di n g C o u nt e r cl ai ms b y P G D a n d F e ni x

           P G D ( b ut n ot 2 A T ) a n d F e ni x br o u g ht c orr es p o n di n g c o u nt er cl ai ms, n a m el y, P G D’s T hir d

C o u nt er cl ai m (I n e q uit a bl e C o n d u ct) a n d F e ni x’s Fift h C o u nt er cl ai m ( D e cl ar at or y J u d g m e nt of

                                                                     - 12 -
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 20 of 34



U n e nf or c e a bilit y D u e t o I n e q uit a bl e C o n d u ct) . T h es e c o u nt er cl ai ms ar e w or d -f or-w or d i d e nti c al

t o P G D a n d F e ni x’s affir m ati v e d ef e ns es of i n e q uit a bl e c o n d u ct. C o m p ar e P G D                     A D C C,

C o u nt er cl ai m s ( “P G D C o u nt er cl ai ms ”) ¶ ¶ 1 6 – 6 1, wit h P A D ¶ ¶ 8 – 5 2; c o m p ar e F e ni x A D C C

C o u nt er cl ai ms ( “ F e ni x C o u nt er cl ai ms ”) ¶ ¶ 5 2 – 9 7, wit h F A D ¶ ¶ 6 – 5 0. P G D a n d F e ni x m a d e n o

a d diti o n al f a ct u al all e g ati o n s wit h t h es e c o u nt er cl ai ms.

I V.       LE G AL ST A N D A R D

           A.         M oti o n t o Dis miss f o r F ail u r e t o St at e a Cl ai m u n d e r R ul e 1 2( b)( 6) a n d t o
                      St ri k e a n I ns uffi ci e nt D ef e ns e u n d e r R ul e 1 2(f)

           “ A m oti o n t o dis miss a c o u nt er cl ai m is e v al u at e d u n d er t h e s a m e st a n d ar d as a m oti o n t o

dis miss a c o m pl ai nt. ” U P S St or e, I n c. v. H a g a n , 9 9 F. S u p p. 3 d 4 2 6, 4 3 4 ( S. D. N. Y. 2 0 1 5) ( cit ati o n

o mitt e d). T o s ur vi v e a m oti o n t o dis miss, t h e pl e a di n g m ust all e g e “ e n o u g h f a cts t o st at e a cl ai m

t o r eli ef t h at is pl a usi bl e o n its f a c e. ” B ell Atl. C or p. v. T w o m bl y , 5 5 0 U. S. 5 4 4, 5 7 0 ( 2 0 0 7). If it

“ pl e a ds f a cts t h at ar e ‘ m er el y c o nsis t e nt wit h’ a d ef e n d a nt’s li a bilit y, it ‘st o ps s h ort of t h e li n e

b et w e e n p ossi bilit y a n d pl a usi bilit y of “ e ntitl e m e nt t o r eli ef. ” ’ ” As h cr oft v. I q b al , 5 5 6 U. S. 6 6 2,

6 7 8 ( 2 0 0 9) ( q u oti n g T w o m bl y , 5 5 0 U. S. at 5 5 7).

           R ul e 1 2(f) “ pr o vi d es t h at a ‘ c o urt m a y stri k e fr o m a pl e a di n g a n i ns uffi ci e nt d ef e ns e or a n y

r e d u n d a nt, i m m at eri al, i m p erti n e nt, or s c a n d al o us m att er.’ ” B ur c k v. M ars, I n c. , 5 7 1 F. S u p p. 2 d

4 4 6, 4 5 6 ( S. D. N. Y. 2 0 0 8) ( q u oti n g F e d. R.         Ci v. P. 1 2(f)). “ M or e o v er, ‘t h e st a n d ar ds f or a R ul e

1 2( b)( 6) m oti o n t o dis miss . . . a p pl y t o a m oti o n t o stri k e a n affir m ati v e d ef e ns e p urs u a nt t o R ul e

1 2(f). ’” C o g n e x C or p. v. Mi cr os c a n S ys., I n c. , 9 9 0 F. S u p p. 2 d 4 0 8, 4 1 8 ( S. D. N. Y. 2 0 1 3) ( q u oti n g

B ur c k , 5 7 1 F. S u p p. 2 d at 4 5 6).

           B.         S u bst a nti v e L e g al St a n d a r d: H e a v y B u r d e n t o S h o w I n e q uit a bl e C o n d u ct

           “I n e q uit a bl e c o n d u ct is a n e q uit a bl e d ef e ns e t o p at e nt i nfri n g e m e nt t h at, if pr o v e d, b ars

e nf or c e m e nt of a p at e nt. ” R e g e n er o n P h ar m ., I n c. v. M er us N. V., 8 6 4 F. 3 d 1 3 4 3, 1 3 5 0 ( F e d. Cir.


                                                                    - 13 -
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 21 of 34



2 0 1 7) ( q u oti n g T h er as e ns e , I n c. v. B e ct o n, Di c ki ns o n & C o., 6 4 9 F. 3 d 1 2 7 6, 1 2 8 5 ( F e d. Cir. 2 0 1 1)

( e n b a n c)). T h e c o ns e q u e n c es ar e s e v er e: u nli k e i n v ali dit y d ef e ns es, w hi c h ar e cl ai m -s p e cifi c,

i n e q uit a bl e c o n d u ct r e n d ers a n e ntir e p at e nt u n e nf or c e a bl e, a n d c a n e v e n a p pl y t o ot h er p at e nts i n

t h e s a m e f a mil y. T h er as e ns e , 6 4 9 F. 3 d at 1 2 8 8 ( c alli n g t h e r e m e d y f or i n e q uit a bl e c o n d u ct “t h e

‘ at o mi c b o m b’ of p at e nt l a w. ” ( cit ati o n o mitt e d)).

           T o n o s ur pris e, i n e q uit a bl e c o n d u ct all e g ati o ns ar e oft e n d e pl o y e d b y a c c us e d i nfri n g ers

“ o n t h e sl e n d er est gr o u n ds. ” I d. at 1 2 8 9 ( cit ati o n o mitt e d). T h e p at e nt c h all e n g er’s b ur d e n is

t h er ef or e o n er o us: “t h e a c c us e d i nfri n g er m ust pr o v e t h at t h e a p pli c a nt misr e pr es e nt e d or o mitt e d

[ 1] m at eri al i nf or m ati o n wit h [ 2] t h e s p e cifi c i nt e nt t o d e c ei v e t h e P T O ” b y cl e ar a n d c o n vi n ci n g

e vi d e n c e. I d. at 1 2 8 7 ( citi n g St ar S ci. , 5 3 7 F. 3 d at 1 3 6 5).

           T o est a blis h d e c e pt i v e i nt e nt b as e d o n, as h er e, a n i nf er e n c e of d e c e pti v e i nt e nt fr o m

i n dir e ct e vi d e n c e, t h e i nf er e n c e m ust “ b e t h e si n gl e m ost r e as o n a bl e i nf er e n c e a bl e t o b e dr a w n

fr o m t h e e vi d e n c e . . . . ” St ar S ci ., 5 3 7 F. 3 d at 1 3 6 6; s e e als o S c a n n er T e c hs. C or p. v. I C O S Visi o n

S ys. C or p. , 5 2 8 F. 3 d 1 3 6 5, 1 3 7 6 ( F e d. Cir. 2 0 0 8) ( “ W h e n e v er e vi d e n c e pr off er e d t o s h o w eit h er

m at eri alit y or i nt e nt is s us c e pti bl e of m ulti pl e r e as o n a bl e i nf er e n c es, a distri ct c o urt cl e arl y errs i n

o v erl o o ki n g o n e i nf er e n c e i n f a v or of a n ot h er e q u all y r e as o n a bl e i nf er e n c e. ”). I n f a ct, t o d ef e at

t h es e fr a u d-li k e all e g ati o ns, a p at e nt e e n e e d n ot e v e n pr o vi d e a g o o d f ait h e x pl a n ati o n f or t h e

cir c u mst a nti al f a cts s u p p os e dl y est a blis hi n g d e c e pti v e i nt e nt. M. E a gl es T o ol W ar e h o us e, I n c. v.

Fis h er T o oli n g C o. , 4 3 9 F. 3 d 1 3 3 5, 1 3 4 0 – 4 1 ( F e d. Cir. 2 0 0 6) ( “ W h e n t h e a bs e n c e of a g o o d f ait h

e x pl a n ati o n is t h e o nl y e vi d e n c e of i nt e nt, h o w e v er, t h at e vi d e n c e al o n e d o es n ot c o nstit ut e cl e ar

a n d c o n vi n ci n g e vi d e n c e w arr a nti n g a n i nf er e n c e of i nt e nt. ”). “[ W] h e n t h er e ar e                  m ulti pl e

r e as o n a bl e i nf er e n c es t h at m a y b e dr a w n, i nt e nt t o d e c ei v e c a n n ot b e f o u n d. ” T h er as e ns e , 6 4 9 F. 3 d

at 1 2 9 0 –9 1. C o urt s d o n ot “stri k e d o w n a n e ntir e p at e nt w h er e t h e p at e nt e e o nl y c o m mitt e d mi n or



                                                                     - 14 -
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 22 of 34



misst e ps or a ct e d wit h mi ni m al c ul p a bilit y or i n g o o d f ait h. ” St ar S ci. , 5 3 7 F. 3 d at 1 3 6 6.

           C.         Pl e a di n g St a n d a r d: H ei g ht e n e d R ul e 9( b) R e q ui r e m e nts f o r I n e q uit a bl e
                      C o n d u ct

           As a cl ai m r o ot e d i n fr a u d, i n e q uit a bl e c o n d u ct m ust b e pl e a d e d wit h p arti c ul arit y u n d er

R ul e 9( b). S e e E x er g e n , 5 7 5 F. 3 d at 1 3 2 8– 2 9 . F e d er al Cir c uit l a w g o v er ns t h e h ei g ht e n e d

st a n d ar d’s a p pli c ati o n t o t h es e t y p es of all e g ati o ns. I d. at 1 3 1 8. B e c a us e of t h eir sl a n d er o us n at ur e,

t h e F e d er al Cir c uit r e q uir es c o urts t o c ast a s h ar p e y e o n t h es e cl ai ms at t h e pl e a di n g st a g e: “ A

pl e a di n g t h at si m pl y a v ers t h e s u bst a nti v e el e m e nts of i n e q uit a bl e c o n d u ct, wit h o ut s etti n g f ort h

t h e p arti c ul ari z e d f a ct u al b as es f or t h e all e g ati o n ” ar e dis miss e d. I d. at 1 3 2 6 – 2 7. As s u c h, t o

s ur vi v e, “t h e s p e cifi c w h o, w h at, w h e n, w h er e, a n d h o w of t h e m at eri al misr e pr es e nt ati o n or

o missi o n c o m mitt e d b ef or e t h e P T O ” m ust b e i d e ntifi e d i n t h e pl e a di n g. I d. at 1 3 2 7.

           A ll e g ati o ns of d e c e pti v e i nt e nt r e c ei v e h ei g ht e n e d s cr uti n y at t h e pl e a di n g st a g e gi v e n t h e

w ei g ht y s h o wi n g r e q uir e d o n t h e m erits (t h at d e c e pti v e i nt e nt b e t h e si n gl e m ost r e as o n a bl e

i nf er e n c e). W hil e t h e k n o wl e d g e a n d i nt e nt r e q uir e m e nts of i n e q uit a bl e c o n d u ct m a y b e all e g e d i n

g e n er al, m or e is r e q uir e d f or d e c e pti v e i nt e nt: t h e pl e a di n g “ m ust i n cl u d e s uffi ci e nt all e g ati o ns of

u n d e rl yi n g f a cts fr o m w hi c h a c o urt m a y r e as o n a bl y i nf er t h at a s p e cifi c i n di vi d u al ( 1) k n e w . . .

of t h e f alsit y of t h e m at eri al misr e pr es e nt ati o n, a n d ( 2) . . . misr e pr es e nt e d t his i nf or m ati o n wit h a

s p e cifi c i nt e nt t o d e c ei v e t h e P T O. ” I d. at 1 3 2 8 –2 9. “ A r e as o n a bl e i nf er e n c e is o n e t h at is pl a usi bl e

a n d t h at fl o ws l o gi c all y fr o m t h e f a cts all e g e d, i n cl u di n g a n y o bj e cti v e i n di c ati o ns of c a n d or a n d

g o o d f ait h. ” I d. at 1 3 2 9 n. 5 ( citi n g Gr e e nst o n e v. C a m b e x C or p. , 9 7 5 F. 2 d 2 2, 2 6 ( 1st Cir. 1 9 92 ),

s u p ers e d e d b y st at ut e o n ot h er gr o u n ds , Pri v at e S e c uriti es Liti g ati o n R ef or m A ct of 1 9 9 5, P u b.

L. N o. 1 0 4 – 6 7, 1 0 9 St at. 7 3 7).




                                                                     - 15 -
             Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 23 of 34



V.         D E F E N D A N T S F AI L E D T O P R O P E R L Y P L E A D I N E Q UI T A B L E C O N D U C T

           A.        D ef e n d a nts B as e T h ei r D e c e pti v e I nt e nt All e g ati o ns o n N o n e xist e nt
                     O bli g ati o ns

           D ef e n d a nts’ pl e a di n gs ar e ri d dl e d wit h misr e pr es e nt ati o ns of p at e nt pr os e c uti o n r ul es,

s u p p os e d o bli g ati o ns t h at t h e y cr e at e , a n d pr o c e d ur es t h e y est a blis h . S p e cifi c all y, D ef e n d a nts

all e g e t h at C ar n e gi e w as u n d er o bli g ati o ns t h at di d n ot e xist a n d, b as e d o n s u p p os e d vi ol ati o ns of

t h es e p h a nt o m d uti es,       D ef e n d a nts l a un c h t h eir i n e q uit a bl e c o n d u ct a n d d e c e pti v e i nt e nt

all e g ati o ns. A c urs or y r e vi e w of t h e a p pli c a bl e r ul es of pr a cti c e a n d r e g ul at or y pr o visi o ns will p ut

t o r est t h e s u p p os e d p ar a d e- of-h orri b l es c o m mitt e d b y C ar n e gi e, t h e C ar n e gi e S ci e ntists , a n d Mr.

K o w al c z y k.    A c c or di n gl y, D ef e n d a nts cl ai ms h a v e n o l e g al b asis a n d s h o ul d b e dis miss e d.

                     1.         N o o bli g ati o n t o c o nt a ct F r us h o u r b ef o r e C a r n e gi e s o u g ht r eiss u e

           As d es cri b e d a b o v e, D ef e n d a nts b as e s e v er al all e g ati o ns of i n e q uit a bl e c o n d u ct a n d

d e c e pti v e i nt e nt o n C ar n e gi e’s c h oi c e t o n ot c o nt a ct Fr us h o ur b ef or e fili n g t h e ’ 5 2 9 A p pli c ati o n.

S e e s u pr a S e cti o n III. A. 1. B ut n o s u c h o bli g ati o n e xist e d. As a n assi g n e e of t h e e ntir e i nt er est i n

t h e p at e nt, C ar n e gi e c o ul d fil e f or r eiss u e a n d si g n t h e a c c o m p a n yi n g o at h a n d d e cl ar ati o n. 3 7

C. F. R. § 1. 1 7 2( a) ( 2 0 0 8) ( “ a r eiss u e o at h m a y b e m a d e a n d s w or n t o or d e cl ar ati o n m a d e b y t h e

assi g n e e of t h e e ntir e i nt er est if t h e a p pli c ati o n d o es n ot s e e k t o e nl ar g e t h e s c o p e of t h e cl ai ms of

t h e ori gi n al p at e nt ”). N o o at h fr o m t h e i n v e nt ors w as r e q uir ed , a n d as s u c h, C ar n e gi e c a n n ot b e

c h ar g e d wit h a d ut y t o c o nt a ct t h e u n n e e d e d i n v e nt ors.        M or e o v er, t h e pr o c e d ur e t o c orr e ct

i n v e nt ors hi p t hr o u g h r eiss u e e xists f or sit u ati o ns w h er e a n i n v e nt or dis a gr e es wit h t h e c h a n g e i n

i n v e nt ors hi p: “[ A]n assi g n e e of t h e e ntir e i nt er est c a n a d d or d el et e t h e n a m e of a n i n v e nt or b y

r eiss u e (e. g. , c orr e ct i n v e nt ors hi p fr o m i n v e nt or A t o i n v e nt ors A a n d B) wit h o ut t h e ori gi n al

i n v e nt or’s c o ns e nt. T h us, t h e assi g n e e of t h e e ntir e i nt er est c a n fil e a r eiss u e t o c h a n g e t h e

i n v e nt ors hi p t o o n e w hi c h t h e assi g n e e b eli e v es t o b e c orr e ct, e v e n t h o u g h a n i n v e nt or mi g ht


                                                                   - 16 -
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 24 of 34



dis a gr e e .”   M P E P ( 2 0 0 8) § 1 41 2. 0 4 ( e m p h asis a d d e d) ( cit ati o n o mitt e d). P G D a n d 2 A T e v e n

r e c o g ni z e t his i n t h eir pl e a di n g . P A D ¶ ¶ 5 3 – 5 4. As o w n er of t h e p at e nt pr o p ert y i nt er est, t h e

assi g n e e c a n a ct as it d e e ms pr o p er t o pr ot e ct its i n v est m e nt. Fr us h o ur’s b eli efs r e g ar di n g his st at us

as a n i n v e nt or eit h er t h e n or n o w d o n ot c h a n g e t h e pr o pri et y of C ar n e gi e’s c h oi c e t o s e e k r eiss u e

n or m a k e its c o n d u ct i n e q uit a bl e. As s u c h, D ef e n d a nts’ all e g ati o ns ar e b as e d o n a f a ult y l e g al

pr e mis e a n d s h o ul d b e dis miss e d.

                      2.         N o o bli g ati o n t o i nf o r m P T O a b o ut i nt e rf e r e n c e r e q u est o r
                                 i n v e nt o rs hi p dis p ut e al r e a d y of r e c o r d

           D ef e n d a nts als o b as e t h eir att a c ks o n a s u p p os e d f ail ur e o n t h e p art of C ar n e gi e t o i nf or m

t h e PT O a b o ut C ar n e gi e’s pri or r e q u est f or a n i nt erf er e n c e a n d t h e I nt erf er e n c e D e cl ar ati o n. S e e

s u pr a S e cti o n III. A. 2. B ut D ef e n d a nts t h e ms el v es r e c o g ni z e t h at t h e i nt erf er e n c e r e q u est 6 a n d

s u p p orti n g d e cl ar ati o n w er e alr e a d y i n t h e fil e hist or y f or t h e ’ 6 1 0 P at e nt ( i. e., t h e p at e nt f or w hi c h

r eiss u e w as s o u g ht). P A D ¶ 1 2; F A D ¶ 1 0 ; E x. 1 at C A R N - P G D _ 0 0 0 0 1 0 9 7 – 1 1 0 1. T h er e w as n o

n e e d t o r efil e t h e i nt erf er e n c e r e q u est a n d d e cl ar ati o n — t h e y w er e alr e a d y i n t h e r e c or d. A n y

i nf er e n c e of d e c e pti v e i nt e nt b as e d o n C ar n e gi e’s c h oi c e t o f or g o a c u m ul ati v e fili n g w o ul d n ot

o nl y b e u nr e as o n a bl e, it w o ul d b e irr ati o n al. S e e E d g e C a pt ur e L. L. C. v. B ar cl a ys B a n k P L C , N o.

0 9 C V 1 5 2 1, 2 0 1 1 W L 1 3 2 5 4 4 2 4, at * 1 2 ( N. D. Ill. A u g. 3 0, 2 0 1 1) ( “[ T]h e pl e a di n gs d o n ot all e g e

a n y u n d erl yi n g f a cts fr o m w hi c h t h e C o urt c o ul d r e as o n a bl y i nf er t h at t h e p at e nt a p pli c a nts

k n o wi n gl y a n d i nt e nti o n all y pr es e nt e d f als e h o o ds or o missi o ns t o t h e P T O. ”). D ef e n d a nts als o


6
    As a f a ct u al m att er, t h er e w as n o “ pr e vi o us f ail e d att e m pt t o c h all e n g e t h e i n v e nt ors hi p of t h e
’ 6 1 0 P at e nt. ” P A D ¶ 2 2; F e ni x A D ¶ 2 0. Alt h o u g h t h e ’ 1 7 1 A p pli c a nts r e q u est e d a n i nt erf er e n c e
wit h t h e ’ 2 6 6 A p pli c ati o n o n J ul y 1 3, 2 0 0 4, t h e P T O n e v er r e a c h e d t h e i n v e nt ors hi p cl ai m. T h e
’ 2 6 6 A p pli c ati o n iss u e d as t h e ’ 6 1 0 P at e nt f o ur m o nt hs aft er t h e r e q u est ( o n N o v e m b er 2, 2 0 0 4),
a n d t h e P T O di d n ot c o nsi d er t h e r e q u est u ntil t w o y e ars l at er ( o n N o v e m b er 2 2, 2 0 0 6). B ef or e
d oi n g s o, h o w e v er, t h e e x a mi n er r ej e ct e d t h e ’ 1 7 1 A p pli c ati o n as a nti ci p at e d b y t h e t h e n-iss u e d
’ 6 1 0 P at e nt. B e c a us e of t h e r ej e cti o n, a n d t h e ’ 1 7 1 A p pli c a nts’ d e cl ar ati o n’s i n a p pli c a bilit y t o
t h e r ej e cti o n, “t h e R e q u est f or I nt erf er e n c e Pr o c e e di n gs [ w as] dis miss e d, as t h e pr es e nt [’ 1 7 1
A p pli c ati o n] h as n ot b e e n f o u n d t o b e i n a c o n diti o n f or all o w a n c e. ” E x. 2 at 2 4. T h e
i n v e nt ors hi p iss u e p ersist e d.

                                                                     - 17 -
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 25 of 34



pr e mis e t h eir all e g ati o ns o n a s u p p os e d i g n or a n c e b y t h e P T O of Fr us h o ur , Li, a n d Di a m o n d

I n n o v ati o ns’ b eli ef t h at t h e i n v e nt ors hi p o n t h e ’ 6 1 0 P at e nt w as pr o p er, a n d C ar n e gi e’s s u p p os e d

f ail ur e t o i nf or m t h e P T O a b o ut t h eir b eli efs. B ut t h e P T O w as w ell a w ar e— Fr us h o ur               a n d Li ’s

o at h a c c o m p a n yi n g t h e ori gi n al ’ 2 6 6 A p pli c ati o n w as b ef or e t h e P T O i n t h e fil e hist or y f or t h e

u n d erl yi n g ’ 6 1 0 P at e nt , P A D ¶ 9 ; F A D ¶ 7, as w as Di a m o n d I n n o v ati o n’s c o nti n u e d pr os e c uti o n

of t h e ’ 2 6 6 A p pli c ati o n fr o m t h e ti m e it a c q uir e d t h e a p pli c ati o n i n D e c e m b er 3 1, 2 0 0 3 , u ntil t h e

p at e nt iss u e d o n N o v e m b er 2, 2 0 0 4, P A D ¶ ¶ 1 9 – 2 0 ; F A D ¶ ¶ 1 7 – 1 8.

          N or w o ul d t h e P T O h a v e “r e q uir e d f urt h er i n v esti g ati o n ” or “r e q u est e d a d diti o n al

i nf or m ati o n ” h a d t h e c u m ul ati v e dis cl os ur es b e e n m a d e. P A D ¶ ¶ 2 3, 3 5, 3 6; F A D ¶ ¶ 2 1, 3 3, 3 4 .

A c c or di n g t o t h e P T O’s M P E P, “t h e assi g n e e of t h e e ntir e i nt er est c a n fil e a r eiss u e t o c h a n g e t h e

i n v e nt ors hi p t o o n e w hi c h t h e assi g n e e b eli e v es t o b e c orr e ct , ” M P E P ( 2 0 0 8) § 1 4 1 2. 0 4 ( e m p h asis

a d d e d), t h e P T O w o ul d h a v e r es p e ct e d t h at b eli ef, a n d D ef e n d a nts p oi nt t o n o m e c h a nis m u n d er

w hi c h t h e P T O w o ul d c h all e n g e t h e assi g n e e’s p ositi o n o n t h at p oi nt . T h us, a g ai n, D ef e n d a nts’

all e g ati o ns ar e b as e d o n i m pr o p er vi e w of t h e r ul es a n d r e g ul ati o ns of pr a cti c e b ef or e t h e U S P T O

or dir e ctl y c o ntr a di ct or y t o t h e r e c or d, a n d s h o ul d b e dis miss e d.

                     3.         N o o bli g ati o n t o fil e i n v e nt o r d e cl a r ati o ns wit h r eiss u e a p pli c ati o n

          D ef e n d a nts i nsi n u at e t h at C ar n e gi e a ct e d i m pr o p erl y b y f aili n g t o i n cl u d e i n v e nt or

d e cl ar ati o ns wit h t h e ’ 5 2 9 A p pli c ati o n . P A D ¶ 2 4 ; F A D ¶ 2 2 ; E x. 1 at C A R N - P G D _ 0 0 0 0 1 0 9 7 –

1 1 0 1. B ut n o i n v e nt or d e cl ar ati o ns w er e r e q uir e d. T h e r e g ul ati o n is cl e ar: “ [ A] r eiss u e o at h m a y

b e m a d e a n d s w or n t o or d e cl ar ati o n m a d e b y t h e assi g n e e of t h e e ntir e i nt er est if t h e a p pli c ati o n

d o es n ot s e e k t o e nl ar g e t h e s c o p e of t h e cl ai ms of t h e ori gi n al p at e nt .” 3 7 C. F. R. § 1. 1 7 2( a) ( 2 0 0 8)

( e m p h asis a d d e d). D ef e n d a nts c a n n ot c o nj ur e u p n o n e xist e nt r e q uir e m e nts a n d b as e l u di cr o us

a c c us ati o ns o n i n e q uit a bl e c o n d u ct o n t h e dr e a mt -u p r e q uir e m e nt s. S e e T A Lt e c h Lt d. v. Es q u el



                                                                   - 18 -
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 26 of 34



A p p ar el, I n c., 2 7 9 F. A p p ’x 9 7 4, 9 7 7 ( F e d. Cir. 2 0 0 8) ( v a c ati n g j u d g e m e nt of i n e q uit a bl e c o n d u ct

b as e d o n f ail ur e t o dis cl os e pr o d u ct t h at i ns pir e d i n v e nti o n b e c a us e “ a n i n v e nt or is n ot r e q uir e d t o

dis cl os e t h e o bj e ct or arti cl e t h at i ns pir e d his i n v e nti o n ”).

           B.         D ef e n d a nts F ail t o Pl e a d F a cts L e a di n g t o A n y I nf e r e n c e of D e c e pti v e I nt e nt

           B e y o n d t h es e l e g al iss u es, D ef e n d a nts’ i n e q uit a bl e c o n d u ct cl ai ms ar e pr e mis e d o n

all e g ati o ns of s u p p os e d f als e st at e m e nts , f als e d e cl ar ati o ns, a n d d e c e pti v e i nt e nt b y eit h er C ar n e gi e

(t h e i nstit uti o n), H e ml e y, M a o, Y a n, Li, or K o w al c y z k. B ut a s e x pl ai n e d b y t h e F e d er al Cir c uit i n

E x er g e n , D ef e n d a nts h a d t o “i n cl u d e s uffi ci e nt all e g ati o ns of u n d erl yi n g f a cts fr o m w hi c h a c o urt

m a y r e as o n a bl y i nf er t h at ” t h e a c c us e d i n di vi d u als “ misr e pr es e nt e d [t h e i n v e nt ors hi p] i nf or m ati o n

wit h a s p e cifi c i nt e nt t o d e c ei v e t h e P T O. ” 5 7 5 F. 3 d at 1 3 2 8 – 2 9. A r e as o n a bl e f a ctfi n d er c a n n ot

dr a w t h os e i nf er e n c es fr o m t h e pl e a d e d f a cts. D ef e n d a nts als o h a d t o i d e ntif y “t h e s p e cifi c w h o,

w h at, w h e n, w h er e, a n d h o w of t h e m at eri al misr e pr es e nt ati o n or o missi o n c o m mitt e d b ef or e t h e

P T O , ” y et f ail e d t o d o s o. I d. at 1 3 2 7. At b ott o m, D ef e n d a nts t a k e bi g i nf er e nti al l e a ps wit h n o

pr o p er f o oti n g. T h eir b as el ess cl ai ms f all fl at.

                      1.          N o R e as o n a bl e I nf e r e n c e of I n e q u it a bl e C o n d u ct b y C a r n e gi e

           U n d erl yi n g all of D ef e n d a nts’ all e g ati o ns is a k e y pr e mis e : t h at t h e ori gi n al i n v e nt ors hi p

o n t h e ’ 6 1 0 P at e nt w as c orr e ct . S e e, e. g. , P A D ¶ 2 4; F A D ¶ 2 2. Fr o m t h er e, D ef e n d a nts all e g e

C ar n e gi e c o m mitt e d i n e q uit a bl e c o n d u ct d uri n g t h e r eiss u e pr o c e e di n g b y t elli n g t h e P T O t h er e

w as a n i n v e nt ors hi p err or or s u p p os e dl y f aili n g t o i n v esti g at e Fr us h o ur’s i n v e nt ors hi p st at us. S e e,

e. g. , P A D ¶ 2 2 ; F A D ¶ 2 0. B ut t h e pl e a d e d f a cts c a n n ot yi el d a n i nf er e n c e t h at t h e ori gi n al

i n v e nt ors hi p w as ri g ht , t h at C ar n e gi e f ail e d t o b eli e v e i n g o o d f ait h t h at a n err or e xist e d, a n d m u c h

l ess t h at C ar n e gi e i nt e n d e d t o d e c ei v e t h e P T O w h e n it fil e d f or r eiss u e. T h e s u p p orti n g

“ p arti c ul ari z e d f a cts” ar e missi n g . A n i nf er e n c e of d e c e pti v e i nt e nt d o es n ot “fl o w[] l o gi c all y fr o m

t h e f a cts all e g e d, i n cl u di n g a n y o bj e cti v e i n di c ati o ns of c a n d or a n d g o o d f ait h, ” E x er g e n , 5 7 5 F. 3 d

                                                                     - 19 -
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 27 of 34



1 3 2 9 n. 5 , a n d w o ul d n ot b e “t h e si n gl e m ost r e as o n a bl e i nf er e n c e a bl e t o b e dr a w n fr o m t h e

e vi d e n c e, ” as r e q uir e d t o pr e v ai l at tri al. St ar S ci. , 5 3 7 F. 3 d at 1 3 6 6.

           F or e x a m pl e, D ef e n d a nts b as e t h eir cl ai ms of c orr e ct ori gi n al i n v e nt ors hi p o n Fr us h o ur’s

b eli ef t h at h e is a c o-i n v e nt or, a n d his s u p p os e d pr o of t h at t h e C ar n e gi e S ci e ntists m a d e n o

i n v e nti v e c o ntri b uti o n. P A D ¶ ¶ 1 4, 1 6, 3 3 ; F A D ¶ 1 2, 1 4, 3 1. A c c or di n g t o D ef e n d a nts, Fr us h o ur’s

c o -i n v e nt or st at us is “ c orr o b or at e d b y t h e ’ 2 6 6 A p pli c ati o n a n d d o c u m e nt ar y a n d t esti m o ni al

e vi d e n c e pr o d u c e d b y Fr us h o ur i n r es p o ns e t o s u b p o e n a, i n cl u di n g a P h o e ni x Cr yst al C or p or ati o n

l a b n ot e b o o k, c o nt e m p or a n e o usl y m ai nt ai n e d b y Li. ” P A D ¶ 3 8; F A D ¶ 3 6 . B ut a n i nf er e n c e of

his s u p p os e d c o -i n v e nt ors hi p d o es n ot f oll o w. Fr us h o ur h a d n o m e m or y of C ar n e gi e’s C V D a n d

a n n e ali n g a cti vit y at t h e ti m e, a n d di d n ot k n o w t h e d et ails of a n y c o m m u ni c a ti o ns b et w e e n

C ar n e gi e a n d Li or t h e s o ur c e of Li’s C V D si n gl e -cr yst al di a m o n ds. S e e s u pr a S e cti o n II. D.




        S e e s u pr a S e cti o n II. D. Fr us h o ur t h us c a n n ot s p e a k t o t h e ti mi n g of C ar n e gi e’s i n v e nti o n or

Li’s i n v ol v e m e nt, a n d c ert ai nl y c a n n ot d et er mi n e if C ar n e gi e’s i n v e nti v e c o ntri b uti o ns pr e d at e d

a n y a cti vit y o n hi s p art. T h e ti mi n g m a y m att er h er e , a n d D ef e n d a nts pl e a d n o f a cts o n t h at iss u e.

If C ar n e gi e b eli e v e d i n g o o d f ait h t h at it i n v e nt e d t h e cl ai m e d pr o c ess es b ef or e Fr us h o ur, a n d Li

i m pl e m e nt e d C ar n e gi e’s i n v e nti o n, e v e n if Fr us h o ur i n d e p e n d e ntl y d et er mi n e d a n yt hi n g, t h e

C ar n e gi e S ci e ntists ( n ot Fr us h o ur) ar e t h e pr o p er i n v e nt ors. If Li c o ntri b ut e d t o t h e C ar n e gi e

i n v e nti o n, h e li k e wis e is a pr o p er i n v e nt or. Pl ai ntiffs ar e n ot j ust pr o vi di n g a g o o d f ait h e x pl a n ati o n

f or t h e pl e a d e d f a cts, alt h o u g h t h at w o ul d s uffi c e. I nst e a d t h e k e y all e g ati o ns (t h at t h e ori gi n al

i n v e nt ors hi p w as c orr e ct a n d C ar n e gi e f als el y d e cl ar e d t h er e w as a n err or) h a v e n o f a ct u al

u n d er pi n ni n g. T h e pl e a d e d f a cts l a y n o gr o u n d w or k of i n e q uit a bl e c o n d u ct.



                                                                    - 20 -
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 28 of 34



           D ef e n d a nts li k e wis e b as e t h eir k e y pr e mis e o n Fr us h o ur’s pr es e nt -d a y “ dis a gr e e [m e nt ]”

wit h t h e c o nt e nt of t h e I nt erf er e n c e D e cl ar ati o n. S e e, e. g. , P A D ¶ 1 5; F A D ¶ 1 3 . T h er e is n ot hi n g

s ur prisi n g a b o ut t his dis a gr e e m e nt, a n d c ert ai nl y n ot hi n g t h at l e a ds t o a n i nf er e n c e of d e c e pti v e

i nt e nt b y C ar n e gi e, t h e C ar n e gi e S ci e ntists, or K o w al c z y k. T h e i n v e nt ors hi p dis a gr e e m e nt w e nt

b ot h w a ys — t h e C ar n e gi e S ci e ntists w h ol e h e art e dl y b eli e v e d t h e y w er e t h e pr o p er i n v e nt ors.

C ar n e gi e’s a cts w er e al w a ys c o nsist e nt wit h t h e s ci e ntists’ b eli ef: C ar n e gi e fil e d t h e ’ 1 7 1

A p pli c ati o n cl ai mi n g t h e s a m e i n v e nti o n, it r e q u est e d a n i nt erf er e n c e, it fil e d t h e I nt erf er e n c e

D e cl ar ati o n st ati n g t h e C ar n e gi e S ci e ntists’ b eli efs, C ar n e gi e t o o k st e ps t o a c q uir e t h e ’ 6 1 0 P at e nt

aft er it iss u e d, a n d h a vi n g o bt ai n e d it, C ar n e gi e s o u g ht t o c orr e ct t h e i n v e nt ors hi p t hr o u g h a P T O

pr o c ess m a d e a v ail a bl e f or sit u ati o ns w h e n “ a n i n v e nt or mi g ht dis a gr e e. ” M P E P ( 2 0 0 8) § 1 4 1 2. 0 4.

“[ O] bj e cti v e i n di c ati o ns of c a n d or a n d g o o d f ait h ” li k e t his m a k e a n i nf er e n c e of d e c e pti v e i nt e nt

u n w arr a nt e d . S e e E x er g e n , 5 7 5 F. 3 d 1 3 2 9 n.5. D ef e n d a nts als o s ur mis e t h at Fr us h o ur i d e ntifi e d

i n c o nsist e n ci es b et w e e n t h e I nt erf er e n c e D e cl ar ati o n a n d Li’s n ot e bo o k. P A D ¶ ¶ 1 5 – 1 6; F A D

¶ ¶ 1 3 – 1 4 . B ut Fr us h o ur di d n ot a ut h or eit h er d o c u m e nt, a n d his d e p ositi o n t esti m o n y est a blis h e d

his i g n or a n c e o n all t h e r el e v a nt f a cts a n d pl a y ers. D ef e n d a nts h a v e n o f a ct u al b asis t o ass ert t h er e

w er e f als e st at e m e nts i n t h e I nt erf er e n c e D e cl ar ati o n.

           D ef e n d a nts’ u nf o u n d e d a c c us ati o ns cr es c e n d o i n P G D/ 2 A T’s 3 0t h p ar a gr a p h ( F e ni x’s

2 8t h p ar a gr a p h):

                      3 0. U p o n i nf or m ati o n a n d b eli ef, C ar n e gi e a n d K o w al c z y k
                      s p e cifi c all y i nt e n d e d t o d e c ei v e t h e P at e nt Offi c e t o f als el y o bt ai n
                      r e c o g niti o n i n t h e s ci e ntifi c c o m m u nit y f or its s ci e ntists, H e ml e y,
                      M a o, a n d Y a n, as t h e i n v e nt ors of t h e cl ai m e d s u bj e ct m att er, a n d t o
                      s e c ur e t h e ’ 1 8 9 R eiss u e P at e nt f or C ar n e gi e. . . .
P A D ¶ 3 0 ; F A D ¶ 2 8 ; s e e als o P A D ¶ 3 7; F A D ¶ 3 5 . T his is b as el ess m u dsli n gi n g at its w orst.

D ef e n d a nts h a v e n o f a ct u al b asis t o a c c us e C ar n e gi e, a r e n o w n e d r es e ar c h i nstit uti o n, of s e e ki n g

t o “f als el y o bt ai n r e c o g niti o n i n t h e s ci e ntifi c c o m m u nit y. ” P A D ¶ 3 0; F A D ¶ 2 8; s e e Kr a n os I P

                                                                    - 21 -
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 29 of 34



C or p. v. Ri d d e ll, In c. , 33 4 F. S u p p. 3 d. 9 0 7, 9 1 5 – 1 6 ( N. D. Ill. 2 0 1 8) ( all e g ati o n of d eli b er at e

d e cisi o ns t o wit h h ol d i nf or m ati o n c a n n ot b e i nf err e d b e c a us e a n a p pli c a nt “st o o d t o b e n efit ” fr o m

t h e p at e nt). N or h a v e D ef e n d a nts a n y b asis t o all e g e t h at C ar n e gi e di d n ot i n v e nt t h e a n n e ali n g

m et h o ds cl ai m e d i n t h e ’ 1 8 9 P at e nt. Fr us h o ur di d n ot k n o w if C ar n e gi e s e nt a n y di a m o n ds or

i nstr u cti o ns t o Li. C ar n e gi e m a y h a v e c o n v e y e d t h e cl ai m e d tr e at m e nt st e ps t o Li a n d, e v e n if n ot,

C ar n e gi e n e v ert h el ess m a y h a v e c o n c ei v e d t h e m b ef or e Fr us h o ur all e g e dl y di d.

           A r e c e nt c as e fr o m t his distri ct is i nf or m ati v e. I n T o w n & C o u ntr y Li n e n C or p. v. I n g e ni o us

D esi g n L L C , t h e c o urt dis miss e d affir m ati v e d ef e ns es of i n e q uit a bl e c o n d u ct b e c a us e, a m o n g ot h er

t hi n gs, t h e d ef e n d a nts “f ail[ e d] t o a d e q u at el y all e g e a n y i nt e nt t o d e c ei v e t h e U S P T O. ” N o. 1 8- c v -

5 0 5 7 ( LJ L), 2 0 2 0      W L 3 4 7 2 5 9 7, at * 7 ( S. D. N. Y. J u n e 2 5, 2 0 2 0). T h e d ef e n da nts a c c us e d t h e

pl ai ntiffs ( T N C) of i n e q uit a bl e c o n d u ct b as e d o n t h e o missi o n of a d ef e n d a nt a n d pri or c oll a b or at or

( M a n g a n o) as a n i n v e nt or, a n d t h eir f ail ur e t o dis cl os e t h e p at e nt fili n g t o a n ot h er d ef e n d a nt a n d

pri or c oll a b or at or (I D L). I d. at * 6 – 7. B ut t h e c o urt e x pl ai n e d t h at, “ [ e]v e n if T N C or its c o u ns el

h a d n ot i nf or m e d I D L it fil e d t h e p at e nt, t his is a f ar cr y fr o m t h e ‘ cl e ar a n d c o n vi n ci n g e vi d e n c e’

t h at T N C or its c o u ns el ‘ m a d e a d eli b er at e d e cisi o n t o wit h h ol d a k n o w n m at eri al r ef er e n c e’ t o th e

P T O. ” I d. at * 7 ( q u oti n g T h er as e ns e , 6 4 9 F. 3 d at 1 2 9 0). H er e, a n y c h oi c e b y C ar n e gi e t o s e e k

r eiss u e wit h o ut i nf or mi n g Fr us h o ur li k e wis e c a n n ot est a blis h d e c e pti v e i nt e nt— t h e y h a d n o

o bli g ati o n u n d er a n y r ul es t o d o s o. A n d Fr us h o ur’s pr es e nt -d a y b eli ef a b o ut his i n v e nt ors hi p st at us

or dis a gr e e m e nt wit h C ar n e gi e ar e a “f ar cr y ” fr o m t h e cl e ar a n d c o n vi n ci n g e vi d e n c e t h at C ar n e gi e

m a d e a d eli b er at e d e cisi o n t o wit h h ol d m at eri al i nf or m ati o n fr o m t h e P T O.

           D ef e n d a nts m a k e si mil ar b as el ess all e g ati o ns a b o ut Li: “Li s p e cifi c all y i nt e n d e d t o d e c ei v e

t h e P at e nt Offi c e o n i n v e nt ors hi p i n or d er t o s e c ur e t h e ’ 1 8 9 R eiss u e P at e nt f or his f or m er

c oll e a g u es at C ar n e gi e ( H e ml e y, M a o, a n d Y a n) i n e x c h a n g e f or t h e m i n cl u di n g Li a m o n g t h e list



                                                                    - 22 -
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 30 of 34



of c o -i n v e nt ors t o b e r e c o g ni z e d b y t h e s ci e ntifi c c o m m u nit y f or t h e i n v e nti o n. ” P A D ¶ 3 9; F A D

¶ 3 7 . B ut D ef e n d a nts pl e a d n o f a cts t o s u p p ort Li’s s u p p os e d s c h e m e t o mis a p pr o pri at e a p at e nt

f or his f or m er c oll e a g u es. C o ns pir a c y t h e ori es ar e n ot e n o u g h. Wit h o ut f a cts, t h e pl e a di n gs f ail.

           D ef e n d a nts als o f ail t o pl e a d “ w h o ” c o m mitt e d t h e s u p p os e d i n e q uit a bl e c o n d u ct wit h t h e

s p e cifi cit y r e q uir e d b y R ul e 9( b) a n d E x er g e n . S e e 5 7 5 F. 3 d at 1 3 2 7. T h e y dir e ct t h eir att a c ks t o

C ar n e gi e (t h e i nstit uti o n), H e ml e y, M a o, Y a n, Li , C ar n e gi e, a n d K o w al c z y k . S e e, e. g. , P A D ¶ ¶ 2 9 –

3 0 , 3 5– 3 7; F A D ¶ ¶ 2 7 – 2 8, 3 3 – 3 5. J u d g es i n t his distri ct h a v e f o u n d i m pr e cis e a c c us ati o ns li k e t his

d efi ci e nt . F or e x a m pl e, i n Si g nif y N ort h A m eri c a C or p. v. R e g gi a ni Li g hti n g U S A, I n c. , R e g gi a ni

t ar g et e d “ p ers o ns ass o ci at e d wit h t h e fili n g a n d pr os e c uti o n of t h at p at e nt a p pli c ati o n, i n cl u di n g

n a m e d i n v e nt ors I h or A. L ys . . . Fr e d eri c k M. M or g a n . . . a n d/ or pr os e c uti o n c o u ns el, i n cl u di n g

J os e p h T ej a ” wit h i n e q uit a bl e c o n d u ct all e g ati o ns. N o. 1 8 Ci v. 1 1 0 9 8 ( E R), 2 0 2 0 W L 1 3 3 1 9 1 9, at

* 6 ( S. D. N. Y. M ar. 2 3, 2 0 2 0). T h e c o urt c o n cl u d e d R e g gi a ni “f ail e d t o st at e wit h s p e cifi cit y a n

i n di vi d u al ( or i n di vi d u als) ‘ w h o b ot h k n e w of t h e m at eri al i nf or m ati o n a n d d eli b er at el y wit h h el d

or misr e pr es e nt e d it.’ ” I d. at * 7 ( cit ati o n o mitt e d). T h e pl e a d e d f a cts i n di c at e d M or g a n a n d Li, b ut

n ot n e c ess aril y T ej a, h a d t h e r e q uisit e k n o wl e d g e of m at eri alit y, b ut “ R e g gi a ni’s us e of t h e t er m

‘ a n d/ or’ m a k es it e ntir el y p ossi bl e t h at L ys a nd M or g a n . . . mi g ht n ot b e t h e i n di vi d u als w h o a ct e d

wit h i nt e nt t o d e c ei v e. ” I d. at * 6. D ef e n d a nts li k e wis e f alt er. T h e att a c ks o n “ C ar n e gi e ” as a w h ol e

ar e p arti c ul arl y pr o bl e m ati c , as e x pl ai n e d i n Si g nif y . I d. at * 7. B e c a us e “ m a n y of R e g gi a ni’s

all e g ati o ns r ef er[ e d] t o Si g nif y writ l ar g e, r at h er t h a n t o a s p e cifi c i n di vi d u al, as r e q uir e d b y R ul e

9( b), ” “ R e g gi a ni’s r ef er e n c es t o Si g nif y [ w er e] i ns uffi ci e nt t o m e et t h e st a n d ar d f or st ati n g a n

i n e q uit a bl e c o n d u ct cl ai m. ” I d. T h e s a m e d ef e ct p er v a d es h er e.

                      2.         N o R e as o n a bl e I nf e r e n c e of I n e q uit a bl e C o n d u ct b y Li

           I n a n alt er n ati v e att a c k, D ef e n d a nts t a k e ai m at Li a n d ass ert h e c o m mitt e d i n e q uit a bl e

c o n d u ct eit h er d uri n g t h e ori gi n al pr os e c uti o n or t h e r eiss u e. T h e all e g ati o ns ar e pr e mis e d o n Li ’s

                                                                    - 23 -
            Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 31 of 34



s u p p os e d k n o wl e d g e of t h e pr o p er i n v e nt ors f or t h e ’ 2 6 6 a n d ’ 5 2 9 A p pli c ati o n. F or e x a m pl e,

D ef e n d a nts all e g e Li k n e w “ t h at H e ml e y, M a o, a n d Y a n w er e t h e i n v e nt ors of t h e s u bj e ct m att er

cl ai m e d i n t h e ’ 2 6 6 A p pli c ati o n ” or, alt er n ati v el y, “ Li c o ul d n ot h a v e b eli e v e d i n g o o d f ait h t h at

Fr us h o ur w as a n i n v e nt or at t h e ti m e of his i n v e nt or o at h i n t h e ’ 2 6 6 A p pli c ati o n. ” P A D ¶ ¶ 4 3, 4 6 ;

F A D ¶ ¶ 4 1, 4 4 . B ut i n v e nt ors hi p is a l e g al d et er mi n ati o n a n d Li m a y n ot h a v e k n o w n t h e i ntri c a ci es

of i n v e nt ors hi p iss u es or ma y h a v e b e e n f oll o wi n g t h e i nstr u cti o n s of his e m pl o y er ( Fr us h o ur) or

P h o e ni x Cr yst al’s p at e nt c o u ns el.




E x. 7 ( Fr us h o ur D e p.) at 1 1 3: 9 – 2 5.

           R e g ar dl ess, Li’s si g ni n g of his d e cl ar ati o n wit h t h e ’ 2 6 6 A p pli c ati o n a n d his st at us as a n

i n v e nt or o n ’ 5 2 9 A p pli c ati o n d o n ot l e a d t o a n i nf er e n c e of d e c e pti v e i nt e nt. D ef e n d a nts c a n n ot

c o ntri v e t h e i nf er e n c e t h at Li i nt e nti o n all y c o n c e al e d t h e C ar n e gi e S ci e ntists i n v e nti o n d uri n g t h e

i niti al pr os e c uti o n or Fr us h o ur’s s u p p os e d c o ntri b uti o n d uri n g t h e r eiss u e pr o c ess. Li’s o at h st at e d

m er el y t h at h e w as a n “ ori gi n al, first a n d j oi nt i n v e nt or, ” n ot t h at t h e y w er e t h e o nl y i n v e nt ors of

c o v er e d s u bj e ct m att er. A n d n o i n v e nt ors hi p ass ess m e nt b y Li w as r e q uir e d f or t h e r eiss u e —

C ar n e gi e’s b eli ef is t h e p erti n e nt o n e. M P E P ( 2 0 0 8) § 1 4 1 2. 0 4.

           T h es e f a cts f all w ell “s h ort of t h e li n e b et w e e n p ossi bilit y a n d pl a usi bilit y of e ntitl e m e nt

t o r eli ef. ” I q b al, 5 5 6 U. S. at 6 7 8 ( q u ot ati o n m ar ks o mitt e d) ( q u oti n g T w o m bl y , 5 5 0 U. S. at 5 5 7).

                                                                      - 24 -
             Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 32 of 34



I n d e e d, if a n i nf er e n c e of d e c e pti v e i nt e nt fl o w e d fr o m t h es e st a n d ar d i n v e nt or o at hs, e v er y p at e nt

w h os e i n v e nt ors hi p w as c h a n g e d b y r eiss u e wit h o ut t h e e x pr ess c o ns e nt of all t h e ori gi n al

i n v e nt ors w o ul d b e u n e nf or c e a bl e. T h at c a n n ot b e c orr e ct or t h e P T O w o ul d n ot p er mit a n assi g n e e

t o c orr e ct i n v e nt ors hi p wit h o ut t h e c o ns e nt of t h e ori gi n all y n a m e d i n v e nt ors.

           O d dl y, D ef e n d a nts r el y o n t h e I nt erf er e n c e D e cl ar ati o n t o a c c us e L i of b a d -f ait h b eli efs

d uri n g b ot h pr o c e e di n gs. S e e, e. g. , P A D ¶ ¶ 4 4, 4 6; F A D ¶ ¶ 4 2, 4 4. B ut a n y s u p p os e d b eli ef b y t h e

C ar n e gi e S ci e ntists d o es n ot s p e a k t o Li’s st at e of mi n d a n d, r e g ar dl ess, t h e d e cl ar ati o n m a d e n o

all e g ati o ns of d e c e pti v e i nt e nt. I nst e a d, t h e I nt erf er e n c e D e cl ar ati o n st at e d: ( 1) “ A p pli c a nts b eli e v e

t h at t h e y ar e t h e i n v e nt ors of t h e cl ai m e d s u bj e ct m att er i n [t h e ’ 2 6 6 A p pli c ati o n]; ” ( 2) “[ w] e

b eli e v e t h at t h e H P H T a n n e ali n g pr o c ess es dis c uss e d i n [t h e ’ 2 6 6 A p pli c ati o n] ar e pr o c ess es w e

dir e ct e d Dr. Li t o c arr y o ut . . .; ” a n d ( 3) w e “ h a v e n o p erti n e nt k n o wl e d g e of R o b ert H. Fr us h o ur

w h o is list e d as a n i n v e nt or. ” E x. 2 at 3, 1 9.

           W hil e t h e a m e n d e d pl e a di n gs      m a y b e l o n g a n d r e p etiti v e, t h e f a ct u al u n d er pi n ni n g s f or

d e c e pti v e i nt e nt a n d i n e q uit a bl e c o n d u ct ar e missi n g. T h er e ar e              n o pl a usi bl e i nf er e n c es of

d e c e pti v e i nt e nt b y eit h er C ar n e gi e, H e ml e y, M a o, Y a n, Li, or K o w al c z y k . As s u c h, d e c e pti v e

i nt e nt w o ul d n ot b e “t h e si n gl e m ost r e as o n a bl e i nf er e n c e a bl e t o b e dr a w n fr o m t h e e vi d e n c e, ” as

r e q uir e d t o pr e v ail at tri al. St ar S ci. , 5 3 7 F. 3 d at 1 3 6 6. D ef e n d a nts t h us h a v e f ail e d t o all e g e t h e

r e q uir e d f a cts f or a n ess e nti al el e m e nt of t h eir i n e q uit a bl e c o n d u ct att a c ks .

VI.        C O N C L U SI O N

           Pl ai ntiffs r es p e ctf ull y r e q u est t h at t h e C o urt gr a nt t his m oti o n a n d dis miss wit h pr ej u di c e

P G D’s a n d F e ni x’s c o u nt er cl ai ms of i n e q uit a bl e c o n d u ct u n d er R ul e 1 2( b)( 6), a n d stri k e wit h

pr ej u di c e D ef e n d a nts’ affir m ati v e d ef e ns es of i n e q uit a bl e c o n d u ct u n d er R ul e 1 2(f).




                                                                      - 25 -
           Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 33 of 34



J ul y 7, 2 0 2 0                                R es p e ctf ull y s u b mitt e d,

                                                 /s/ M att h e w J. M off a
                                                 M att h e w J. M off a
                                                 P E R KI N S C OI E L L P
                                                 1 1 5 5 A v e n u e of t h e A m eri c as, 2 2 n d Fl o or
                                                 N e w Y or k, N Y 1 0 0 3 6- 2 7 1 1
                                                 T el e p h o n e: ( 2 1 2) 2 6 1- 6 8 5 7
                                                 F a x: ( 2 1 2) 3 9 9- 8 0 5 7
                                                 e- m ail: M M off a @ P er ki ns C oi e. c o m

                                                 T err e n c e J. Wi k b er g ( a d mitt e d pr o h a c vi c e)
                                                 P E R KI N S C OI E L L P
                                                 7 0 0 1 3t h Str e et, N W
                                                 S uit e 8 0 0
                                                 W as hi n gt o n, D C 2 0 0 0 5- 3 9 6 0
                                                 T el e p h o n e ( 2 0 2) 6 5 4- 6 2 0 1
                                                 F a x: ( 2 0 2) 6 5 4- 9 1 4 9
                                                 e- m ail : T Wi k b er g @ P er ki ns C oi e. c o m

                                                 A m y E. Si m ps o n ( a d mitt e d pr o h a c vi c e )
                                                 K e vi n P at ari u
                                                 P E R KI N S C OI E L L P
                                                 1 1 4 5 2 El C a mi n o R e al, S uit e 3 0 0
                                                 S a n Di e g o, C A 9 2 1 3 0- 2 0 8 0
                                                 T el e p h o n e: ( 8 5 8) 7 2 0- 5 7 0 2
                                                 F a x: ( 8 5 8) 7 2 0- 5 7 9 9
                                                 e- m ail: A Si m ps o n @ p er ki ns c oi e. c o m
                                                             K P at ari u @ p er ki ns c oi e. c o m

                                                 S ar a h F o wl er ( a d mitt e d pr o h a c vi c e )
                                                 P E R KI N S C OI E L L P
                                                 3 1 5 0 P ort er Dri v e
                                                 P al o Alt o, C A 9 4 3 0 4 1 2 1 2
                                                 T el e p h o n e: ( 6 5 0) 8 3 8- 4 4 8 9
                                                 F a x: ( 6 5 0) 8 3 8- 4 3 5 0
                                                 e- m ail: S F o wl er @ p er ki ns c oi e. c o m

                                                 C o u ns el f or Pl ai ntiffs C ar n e gi e I nstit uti o n of
                                                 W as hi n gt o n a n d M 7 D C or p or ati o n




                                        - 26 -
           Case 1:20-cv-00189-JSR Document 61 Filed 07/07/20 Page 34 of 34



                                            C E R TI FI C A T E O F S E R VI C E

          I h er e b y c ertif y t h at o n J ul y 7, 2 0 2 0, I c a us e d t o b e s er v e d c o pi es of t h e f or e g oi n g

M E M O R A N D U M O F L A W I N S U P P O R T O F P L AI N TI F F S’ M O TI O N S T O DI S MI S S o n t h e

f oll o wi n g c o u ns el vi a e m ail:

 A n a n d K. S h ar m a                                            Willi a m P. D e ni , Jr.
 J. Pr est o n L o n g                                              J. Br u g h L o w er
 Fi n n e g a n, H e n d ers o n, F ar a b o w, G arr ett &         Gi b b o ns P. C.
 D u n n er, L L P                                                  O n e P e n ns yl v a ni a Pl a z a, 3 7t h Fl o or
 9 0 1 N e w Y or k A v e n u e, N W                                N e w Y or k, N Y 1 0 1 1 9- 3 7 0 1
 W as hi n gt o n, D C 2 0 0 0 1                                    w d e ni @ gi b b o nsl a w. c o m
 a n a n d.s h ar m a @fi n n e g a n. c o m                        jl o w er @ gi b b o nsl a w. c o m
 j. pr est o n.l o n g @fi n n e g a n. c o m

C o u ns el f or D ef e n d a nts P ur e Gr o w n Di a m o n ds, I n c.
a n d II a T e c h n ol o gi es Pt e. Lt d.

 St e v e n S kl ar                                                 Ma x S n o w
 L e y di g, V oit & M a y er, Lt d.                                L e y di g, V oit & M a y er, Lt d.
 T w o Pr u d e nti al Pl a z a                                     Li e bi gstr ass e 5 1
 1 8 0 N. St ets o n A v e., S uit e 4 9 0 0                        6 0 3 2 3 Fr a n kf urt a m M ai n, G er m a n y
 C hi c a g o, I L 6 0 6 0 1                                        ms n o w @l e y di g. c o m
 ss kl ar @l e y di g. c o m

  D a ni el W a x m a n
  Br y a n, C a v e, L ei g ht o n, P ais n er L L P
  1 2 9 0 A v e n u e of t h e A m eri c as
  N e w Y or k, N Y 1 0 1 0 4
  d p w a x m a n @ b cl pl a w. c o m
C o u ns el f or D ef e n d a nt F e ni x Di a m o n ds L L C



  D at e d: J ul y 7, 2 0 2 0                                 B y: /s/ M att h e w J. M off a
                                                                    M att h e w J. M off a
                                                                    P E R KI N S C OI E L L P

                                                                   C o u ns el f or Pl ai ntiffs
                                                                   C ar n e gi e I nstit uti o n of W as hi n gt o n a n d M 7 D
                                                                   C or p or ati o n




                                                                - 27 -
